 



Exhibit 10.1
CUSIP Number: ___________
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 20, 2007
among
ENERGY TRANSFER PARTNERS, L.P.,
as the Borrower,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
LC Issuer and
Swingline Lender,
BANK OF AMERICA, N.A.
as Syndication Agent,
and
BNP PARIBAS,
JPMORGAN CHASE BANK, N.A.,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents,
and
CITIBANK, N.A.,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES, INC.,
MORGAN STANLEY BANK,
SUNTRUST BANK,
and
UBS SECURITIES, LLC,
as Senior Managing Agents,
and
The Other Lenders Party Hereto
WACHOVIA CAPITAL MARKETS, LLC
and BANC OF AMERICA SECURITIES LLC,
as
Joint Lead Arrangers and Book Managers
$2,000,000,000 Five Year Revolving Credit Facility





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS  
  1  
     1.01
  Defined Terms     1  
     1.02
  Other Interpretive Provisions     23  
     1.03
  Accounting Terms     24  
     1.04
  Rounding     24  
     1.05
  Times of Day     24  
     1.06
  Letter of Credit Amounts     24  
 
            ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS     25  
     2.01
  Loans     25  
     2.02
  Swingline Loans     25  
     2.03
  Requests for New Loans     27  
     2.04
  Continuations and Conversions of Existing Loans     28  
     2.05
  Use of Proceeds     29  
     2.06
  Prepayments of Loans     30  
     2.07
  Letters of Credit     30  
     2.08
  Requesting Letters of Credit     30  
     2.09
  Reimbursement and Participations     31  
     2.10
  No Duty to Inquire     33  
     2.11
  LC Collateral     34  
     2.12
  Interest Rates and Fees     35  
     2.13
  Evidence of Debt     36  
     2.14
  Payments Generally; Administrative Agent’s Clawback     37  
     2.15
  Sharing of Payments by Lenders     39  
     2.16
  Reductions in Commitment     39  
     2.17
  Increase in Aggregate Commitments     39  
     2.18
  Extension of Revolving Credit Maturity Date; Removal of Lenders     41  
 
            ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     43  
     3.01
  Taxes     43  
     3.02
  Illegality     45  
     3.03
  Inability to Determine Rates     46  
     3.04
  Increased Costs; Reserves on Eurodollar Loans     46  
     3.05
  Compensation for Losses     48  
     3.06
  Mitigation Obligations; Replacement of Lenders     48  
     3.07
  Survival     49  
 
            ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     49  
     4.01
  Conditions of Initial Credit Extension     49  
     4.02
  Conditions to all Credit Extensions     51  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     51  
     5.01
  No Default     52  
     5.02
  Organization and Good Standing     52  
     5.03
  Authorization     52  
     5.04
  No Conflicts or Consents     52  
     5.05
  Enforceable Obligations     52  
     5.06
  Initial Financial Statements; No Material Adverse Effect     53  
     5.07
  Taxes     53  





--------------------------------------------------------------------------------



 



              Section       Page  
     5.08
  Full Disclosure     53  
     5.09
  Litigation     53  
     5.10
  ERISA     53  
     5.11
  Compliance with Laws     54  
     5.12
  Ownership of Property; Liens     54  
     5.13
  Environmental Compliance     54  
     5.14
  Insurance     54  
     5.15
  Margin Regulations; Investment Company Act     55  
 
            ARTICLE VI AFFIRMATIVE COVENANTS     55  
     6.01
  Books, Financial Statements and Reports     55  
     6.02
  Other Information and Inspections     57  
     6.03
  Notice of Material Events     57  
     6.04
  Maintenance of Properties     58  
     6.05
  Maintenance of Existence and Qualifications     58  
     6.06
  Payment of Obligations     58  
     6.07
  Insurance     58  
     6.08
  Compliance with Law     59  
     6.09
  Subsidiaries and Unrestricted Subsidiaries     59  
 
            ARTICLE VII NEGATIVE COVENANTS     59  
     7.01
  Indebtedness     60  
     7.02
  Limitation on Liens     60  
     7.03
  Limitation on Mergers, Sale of Assets     62  
     7.04
  Reserved     62  
     7.05
  Distributions     62  
     7.06
  Investments     62  
     7.07
  Change in Nature of Businesses     62  
     7.08
  Transactions with Affiliates     62  
     7.09
  Burdensome Agreements     63  
     7.10
  Hedging Contracts     63  
     7.11
  Leverage Ratio     63  
 
            ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES     63  
     8.01
  Events of Default     63  
     8.02
  Remedies Upon Event of Default     66  
     8.03
  Application of Funds     66  
 
            ARTICLE IX ADMINISTRATIVE AGENT     67  
     9.01
  Appointment and Authority     67  
     9.02
  Rights as a Lender     68  
     9.03
  Exculpatory Provisions     68  
     9.04
  Reliance by Administrative Agent     69  
     9.05
  Delegation of Duties     69  
     9.06
  Resignation of Administrative Agent     69  
     9.07
  Non-Reliance on Administrative Agent and Other Lenders     70  
     9.08
  No Other Duties, Etc     71  
     9.09
  Administrative Agent May File Proofs of Claim     71  
 
            ARTICLE X MISCELLANEOUS     72  
     10.01
  Amendments, Etc     72  
     10.02
  Notices; Effectiveness; Electronic Communication     73  

ii



--------------------------------------------------------------------------------



 



              Section       Page  
     10.03
  No Waiver; Cumulative Remedies     74  
     10.04
  Expenses; Indemnity; Damage Waiver     74  
     10.05
  Payments Set Aside     76  
     10.06
  Successors and Assigns     77  
     10.07
  Treatment of Certain Information; Confidentiality     80  
     10.08
  Right of Setoff     81  
     10.09
  Interest Rate Limitation     81  
     10.10
  Counterparts; Integration; Effectiveness     81  
     10.11
  Survival of Representations and Warranties     82  
     10.12
  Severability     82  
     10.13
  Replacement of Lenders     82  
     10.14
  Governing Law; Jurisdiction; Etc     83  
     10.15
  Waiver of Jury Trial     84  
     10.16
  USA PATRIOT Act Notice     84  
     10.17
  Time of the Essence.     84  
     10.18
  No Recourse     84  
     10.19
  Existing Credit Agreement     85  
 
            SIGNATURES                 S-1  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of July ___, 2007, among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, LC Issuer and Swingline Lender, and each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”).
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter be made by Lenders to, and
the Letters of Credit that may hereafter be issued by the LC Issuer for the
account of, the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders. The
initial amount of the Aggregate Commitments is $2,000,000,000, subject to
optional reductions pursuant to Section 2.16 and subject to increases as
provided in Section 2.17.
     “Agreement” means this Amended and Restated Credit Agreement, as amended or
supplemented from time to time in accordance with the terms hereof.
     “Applicable Percentage” means with respect to any Lender, the percentage of
the Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, on any day, with respect to any Eurodollar Loan or
commitment fees hereunder, respectively, the percent per annum set forth below
under the

 



--------------------------------------------------------------------------------



 



caption “Eurodollar Margin,” or “Commitment Fee Rate,” respectively, based upon
the Level corresponding to the Ratings by the Rating Agencies applicable on such
date:

                               Ratings:            (Fitch/Moody’s/S&P)  
Eurodollar Margin   Commitment Fee Rate
Level 1
>BBB+/Baa1/BBB+
    0.300 %     0.070 %
Level 2
BBB/Baa2/BBB
    0.400 %     0.090 %
Level 3
BBB-/Baa3/BBB-
    0.550 %     0.110 %
Level 4
<BB+/Ba1/BB+
    0.700 %     0.125 %

     For purposes of the foregoing, (a) if only one Rating is determined, the
Level corresponding to that Rating shall apply; (b) if there are only two
Ratings, then (i) if there is a one Level difference between the two Ratings,
then the Level corresponding to the higher Rating shall be used, and (ii) if
there is a greater than one Level difference between the Ratings, then the Level
that is one Level below the higher Rating will be used; (c) if there are three
Ratings, then (i) if all three are at different Levels, the middle Level shall
apply and (ii) if two Ratings correspond to the same Level and the third is
different, the Level corresponding to the two same Levels shall apply; (d) if
the Ratings established or deemed to have been established by the Rating
Agencies shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency and (e) if no Rating
is determined, Level 4 shall apply. Changes in the Applicable Rate will occur
automatically without prior notice as changes in the applicable Ratings occur,
and each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change.
     In addition to the increases, if any, in the Applicable Rate pursuant to
the immediately preceding paragraph, on each day that the Facility Usage exceeds
50% of the Aggregate Commitments, the then effective Applicable Rate set forth
above under “Eurodollar Margin” shall be increased by 0.05 % per annum for Level
1, Level 2 and Level 3 and shall be increased by 0.10% per annum for Level 4.
     The Applicable Rate for Base Rate Loans at all times is zero percent
(0.0%).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Base Rate” means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.
     “Base Rate Loan” means a Loan or portion of a Loan that bears interest
based on the Base Rate.
     “Borrower” means Energy Transfer Partners, L.P., a Delaware limited
partnership.
     “Borrowing” means Loans of the same Type made, Converted or Continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the LC Issuer and the Lenders, as
collateral for the LC Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the LC Issuer. Derivatives of such term have
corresponding meanings.
     “Cash Equivalents” means Investments in:
     (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;

3



--------------------------------------------------------------------------------



 



     (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;
     (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
     (d) open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
     (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the existence of any of the following: (a) any
person or group (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than a Permitted Investor, shall be the legal or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
combined voting power of the then total Equity Interests of the GP Owner; or
(b) the failure of the General Partner, or any other Wholly Owned Subsidiary of
the GP Owner, to constitute all of the general partners of the Borrower; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the GP Owner by Persons who were neither (i) nominated, approved
or appointed by the board of directors of the GP Owner nor (ii) appointed by
directors so nominated, approved or appointed. As used herein “Permitted
Investors” means any of (A) Ray C. Davis, Kelcy L. Warren, the heirs at law of
such individuals, entities or trusts owned by or established for the benefit of
such individuals or their respective heirs at law (such as entities or trusts
established for estate planning purposes) or (B) Natural Gas Partners VI, L.P.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 and Section 4.02 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.
     “Commission” means the United States Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



     “Commitment” means, as to each Lender, its obligation (a) to make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, and (b) to purchase
participations in LC Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Commitment amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Commitment Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.16, and (c) the
date of termination of the Commitment of each Lender to make Loans and of the
obligation of the LC Issuer to make LC Credit Extensions pursuant to
Section 8.02.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its subsidiaries, “Consolidated” shall exclude the effect on the
consolidated financial statements, financial condition, results of operations,
cash flows, assets, liabilities, etc. of the Borrower and its subsidiaries of
all Unrestricted Subsidiaries, determined as if neither the Borrower nor any of
its subsidiaries held any Equity Interest in Unrestricted Subsidiaries.
     “Consolidated EBITDA” means, for any period (without duplication),
Consolidated Net Income for such period, plus (a) each of the following to the
extent (other than with respect to clause (a)(v) below) deducted in determining
such Consolidated Net Income (i) all Consolidated Interest Expense, (ii) all
income taxes (including any franchise taxes to the extent based upon net income)
of the Borrower and its Subsidiaries for such period, (iii) all depreciation and
amortization (including amortization of good will and debt issue costs) of the
Borrower and its Subsidiaries for such period, (iv) any other non-cash charges
or losses of the Borrower and its Subsidiaries for such period, and (v) so long
as any of the HOLP Companies are Unrestricted Subsidiaries, general and
administrative expense of the Borrower (on an unconsolidated basis) to the
extent allocated to the HOLP Companies during such period not to exceed
$5,000,000 for any period of four Fiscal Quarters, minus (b) each of the
following (i) all non-cash items of income or gain of the Borrower and its
Subsidiaries which were included in determining such Consolidated Net Income for
such period, and (ii) any cash payments made during such period in respect of
items described in clause (a)(iv) above subsequent to the Fiscal Quarter in
which the relevant non-cash charges or losses were reflected as a charge in
determining Consolidated Net Income. Consolidated EBITDA shall be subject to the
adjustments set forth in the following clauses (1) and (2) for all purposes
under this Agreement:

5



--------------------------------------------------------------------------------



 



     (1) If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of operating assets, shall have
consolidated or merged with or into Person (other than a Subsidiary), or shall
have made any disposition of a Subsidiary or an acquisition of a Subsidiary,
Consolidated EBITDA shall be calculated giving pro forma effect thereto as if
the disposition, acquisition, consolidation or merger had occurred on the first
day of such period. Such pro forma effect shall be determined (A) in good faith
by the chief financial officer, principal accounting officer or treasurer of the
Borrower and (B) giving effect to any anticipated or proposed cost savings
related to such disposition, acquisition, consolidation or merger, to the extent
approved by Administrative Agent, such approval not to be unreasonably withheld
or delayed.
     (2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments applicable to such period.
     “Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the creation
thereof, (b) Indebtedness for borrowed money of the Borrower and its
Subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (c) Capital Leases Obligations of the Borrower and
its Subsidiaries, and (d) all Indebtedness in respect of any Guarantee by the
Borrower or any of its Subsidiaries of Indebtedness of any Person other than the
Borrower or any of its Subsidiaries, but excluding (i) Performance Guaranties
and (ii) obligations of the Borrower or any Subsidiaries under Hybrid
Securities; provided, however, Consolidated Funded Indebtedness shall not
include Excluded Inventory Indebtedness.
     “Consolidated Interest Expense” means, for any period, all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period.
     “Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis. Consolidated Net Income shall be adjusted to exclude the
effect of (a) any gain or loss from the sale of assets other than in the
ordinary course of business, (b) any extraordinary gains or losses, or (c) any
non-cash gains or losses resulting from mark to market activity as a result of
SFAS 133, (d) net income of any Subsidiary to the extent, but only to the
extent, that the declaration or payment of cash Distributions by such Subsidiary
of such net income is not, as of the date of determination, permitted by the
operation of the terms of its charter or any Contractual Obligation, judgment,
decree, order, statute, rule or governmental

6



--------------------------------------------------------------------------------



 



regulation applicable to such Subsidiary, and (e) income or losses attributable
to Unrestricted Subsidiaries, joint ventures, any Person accounted for by the
equity method of accounting, or any other Person that is not a Subsidiary,
provided that Consolidated Net Income shall include the lesser of (i) any cash
distributions received by the Borrower or its Subsidiaries from Unrestricted
Subsidiaries, joint ventures, any Person accounted for by the equity method of
accounting, or any other Person that is not a Subsidiary, in each case during
such period or (ii) 15% of Consolidated EBITDA for such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the Consolidated balance sheet of the Borrower and its Subsidiaries for the
most recently completed Fiscal Quarter, prepared in accordance with GAAP.
     “Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound pursuant to which such Person is obligated to perform an
agreement or other undertaking.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert,” “Conversion,” and “Converted” shall refer to a conversion
pursuant to Section 2.04 or Article III of one Type of Loan into another Type of
Loan.
     “Credit Extension” means each of the following: (a) a Borrowing that is not
a Continuation or Conversion, and (b) an LC Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

7



--------------------------------------------------------------------------------



 



     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means, at the time in question, (a) for any Eurodollar Loan
(up to the end of the applicable Interest Period), two percent (2%) per annum
plus the Applicable Rate for Eurodollar Loans plus the Eurodollar Rate then in
effect, (b) for each Base Rate Loan, Swingline Loan or LC Obligation, two
percent (2%) per annum plus the Base Rate or (c) for each Letter of Credit, two
percent (2%) per annum plus the Applicable Rate for Eurodollar Loans; provided,
however, the Default Rate shall never exceed the Maximum Rate.
     “Default Rate Period” means (i) any period during which any Event of
Default specified in Section 8.01(a), (b) or (j) is continuing and (ii) upon the
request of the Majority Lenders, any period during which any other Event of
Default is continuing.
     “Disclosure Schedule” means Schedule 3 hereto.
     “Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the LC Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all Laws relating to the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

8



--------------------------------------------------------------------------------



 



and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, together
with all rules and regulations promulgated with respect thereto.
     “ERISA Affiliate” means the Borrower and its Subsidiaries and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control that, together with such entity, are
treated as a single employer under Section 414 of the Code.
     “ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any of the
Borrower or any Subsidiary has a fixed or contingent liability.
     “Eurodollar Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the Eurodollar Rate.
     “Eurodollar Rate” means, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate per annum appearing on [Page 3750 of the Bridge
Telerate Service (formerly Dow Jones Market Service)] (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; (b) if for any reason the rate specified in clause (a) of this
definition does not so appear on [Page 3750 of the Bridge Telerate Service] (or
any successor or substitute page or any such successor to or substitute for such
Service), the rate per annum appearing on Reuters Screen LIBO page (or any
successor or substitute page) as the London interbank offered rate for deposits
in dollars at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period for a maturity comparable to such
Interest Period; and (c) if the rate specified in clause (a) of this definition
does not so appear on [Page 3750 of the Bridge Telerate Service] (or any
successor or substitute page or any such successor to or substitute for such
Service) and if no rate specified in clause (b) of this definition so appears on
Reuters Screen LIBO page (or any successor or substitute page), the average of
the interest rates per annum at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
offices of Wachovia Bank, National Association in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
     “Event of Default” has the meaning given to such term in Section 8.01.

9



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Inventory Indebtedness” means Indebtedness of the Borrower and
its Subsidiaries (whether under this Agreement or other Indebtedness permitted
to be incurred under the terms of this Agreement) incurred to finance the
purchase or holding by one or more of the Borrower or any Subsidiary of
inventories of gas held in storage at the Bammel reservoir for sale and delivery
in the ordinary course of business, that is designated by the Borrower as
Excluded Inventory Indebtedness, subject to the following conditions: (i) the
Borrower will designate the amount of Indebtedness that is Excluded Inventory
Indebtedness in connection with each determination of Consolidated Funded
Indebtedness, (ii) the aggregate amount of Excluded Inventory Indebtedness on
any day shall not exceed the value of inventory then owned by the Borrower or
any Subsidiary on such day which is held in storage at the Bammel reservoir for
sale and delivery in the ordinary course of business and with respect to which
the price has been hedged to substantially eliminate price risk in compliance
with the Risk Management Policy, the value of such inventory determined based on
the price as so hedged and any margin calls relating to such hedges, and
(iii) the aggregate amount of Excluded Inventory Indebtedness on any day shall
not exceed $400,000,000.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the LC Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 29, 2006, among Borrower, Wachovia Bank, National
Association, as Administrative Agent, LC Issuer and Swingline Lender, Bank of
America, N.A. and Citibank, N.A., as Co-Syndication agents, BNP Paribas and The
Royal Bank of Scotland plc, as Co-Documentation Agents, the other agents named
therein and a syndicate of lenders party thereto.
     “Existing Letters of Credit” means the Letters of Credit (as defined in the
Existing Credit Agreement) issued and outstanding under the Existing Credit
Agreement and which shall remain issued and outstanding for purposes of this
Agreement.

10



--------------------------------------------------------------------------------



 



     “Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
     “Fee Letter” means the letter agreement, dated June [___], 2007, among the
Borrower, the Administrative Agent and Wachovia Capital Markets, LLC.
     “Fiscal Quarter” means (a) a fiscal quarter of the Borrower ending on the
last day of November, February, May or August, or (b) if the Borrower notifies
the Administrative Agent in writing that the Borrower has changed its fiscal
year to December 31, thereafter a fiscal quarter of the Borrower ending on the
last day of March, June, September or December.
     “Fiscal Year” means (a) a fiscal year of the Borrower ending on August 31,
or (b) if the Borrower notifies the Administrative Agent in writing that the
Borrower has changed its fiscal year to December 31, thereafter a fiscal year of
the Borrower ending on December 31.
     “Fitch” means Fitch, Inc., or its successor.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted

11



--------------------------------------------------------------------------------



 



accounting principle or practice, all reports and financial statements required
hereunder with respect to the Borrower or with respect to the Borrower and its
Consolidated Subsidiaries may be prepared in accordance with such change, but
all calculations and determinations to be made hereunder may be made in
accordance with such change only after notice of such change is given to each
Lender, and the Borrower and Majority Lenders agree to such change insofar as it
affects the accounting of the Borrower or of the Borrower and its Consolidated
Subsidiaries.
     “General Partner” means Energy Transfer Partners GP, L.P., a Delaware
limited partnership, or the corporate, partnership or limited liability
successor thereto, in either case, so long as such Person is the sole general
partner of the Borrower and a wholly-owned Subsidiary of the GP Owner.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “GP Owner” means Energy Transfer Equity, L.P., and any successor by merger,
consolidation or reincorporation
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as

12



--------------------------------------------------------------------------------



 



determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.
     “Hazardous Materials” means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.
     “Hedging Contract” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.
     “Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark- to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).
     “HHI” means Heritage Holdings, Inc., a Delaware corporation, or the
corporate, partnership or limited liability successor thereto.
     “HOLP” means Heritage Operating, L.P., a Delaware limited partnership, or
the corporate, partnership or limited liability successor thereto.
     “HOLP Companies” means HOLP and each Wholly-Owned Subsidiary of HOLP,
whether now existing or hereafter formed or acquired.
     “Hybrid Securities” means any hybrid securities consisting of trust
preferred securities or deferrable interest subordinated debt securities with
maturities of at least 20 years issued either by the Borrower or by wholly owned
special purpose entities that are Subsidiaries.
     “Increase Effective Date” has the meaning given to such term in Section
2.17(a).
     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such

13



--------------------------------------------------------------------------------



 



Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Equity Interests of such Person, (h) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.01(h) only, all obligations of
such Person in respect of Hedging Contracts.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Inemnitee” or Indemnitees” has the meaning given to such term in Section
10.04(b).
     “Initial Financial Statements” means (i) the audited Consolidated annual
financial statements of the Borrower as of August 31, 2006 and (ii) the
unaudited interim Consolidated quarterly financial statements of the Borrower as
of May 31, 2007.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Revolving Credit Maturity Date; provided, however, that if any Interest Period
for a Eurodollar Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
Fiscal Quarter and the Revolving Credit Maturity Date.
     “Interest Period” means, as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter
(or nine or twelve months thereafter if consented to by all the Lenders), as
selected by the Borrower in its Loan Notice; provided that: (a) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or Joint Venture Interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other

14



--------------------------------------------------------------------------------



 



Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of determining the outstanding amount of an Investment, the amount
of any Investment shall be the amount actually invested (without adjustment for
subsequent increases or decreases in the value of such Investment) reduced by
the cash proceeds received upon the sale, liquidation, repayment or disposition
of such Investment (less all costs thereof) or other cash Distributions or
proceeds received from such Investment, whether as earnings or as a return of
capital, in an aggregate amount up to but not in excess of the amount of such
Investment.
     “Issuer Documents” means with respect to any Letter of Credit, the LC
Application (substantially in the form attached as Exhibit C hereto), and any
other document, agreement and instrument entered into by the LC Issuer and the
Borrower (or any Subsidiary) or in favor the LC Issuer and relating to any such
Letter of Credit.
     “Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person incorporated or otherwise formed pursuant to the laws of
the United States or Canada or any state or province thereof or the District of
Columbia, held directly or indirectly by the Borrower, that will not be a
Subsidiary or Unrestricted Subsidiary after giving effect to such acquisition or
Investment.
     “Laws” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, state, province
or other political subdivision thereof.
     “LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit substantially in the form attached as Exhibit C
hereto.
     “LC Collateral” means cash or deposit account balances pledged and
deposited with or delivered to the Administrative Agent, for the benefit of the
LC Issuer and the Lenders, as collateral for the LC Obligations.
     “LC Conditions” has the meaning given to such term in Section 2.07(f).
     “LC Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “LC Issuer” means Wachovia Bank, National Association in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder, and one or more other Lenders selected by the Borrower who
agree to act as an issuer of Letters of Credit and are approved by
Administrative Agent in its reasonable discretion.
     “LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Matured LC Obligations. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of

15



--------------------------------------------------------------------------------



 



Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the “International Standby Practices 1998” (published
by the Institute of International Banking Law & Practice or such later version
thereof as may be in effect at the time of issuance), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
     “Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.
     “Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) the Consolidated EBITDA for the
specified four Fiscal Quarter period.
     “LIBOR Reference Rate” means a rate of interest for Swingline Loans
determined by reference to the Eurodollar Rate for a one (1) month interest
period that would be applicable for a Revolving Credit Loan, as that rate may
fluctuate in accordance with changes in the Eurodollar Rate as determined on a
day-to-day basis.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement, including the Revolving Credit Loans and the Swingline Loans.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (exclusive of
term sheets and commitment letters).
     “Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans
from one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit D.

16



--------------------------------------------------------------------------------



 



     “Majority Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the LC Issuer to make LC Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Facility Usage (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations being deemed
“held” by such Lender for purposes of this definition).
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the ability of the Borrower to perform
its obligations under this Agreement and the Notes, or (iii) the validity or
enforceability of this Agreement or the Notes.
     “Material Project” means the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries with multi-year customer
contracts, the aggregate capital cost of which exceeds $30,000,000.
     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to completion of the Material Project (and including the Fiscal
Quarter in which completion occurs), a percentage (based on the then-current
completion percentage of the Material Project) of an amount to be approved by
the Administrative Agent, in its reasonable judgment, as the projected
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Material Project (such amount to be determined based on the multi-year customer
contracts relating to such Material Project, the creditworthiness of the other
parties to any such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled completion, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
reasonably appropriate by Administrative Agent), which shall be added to actual
Consolidated EBITDA for the Borrower and its Subsidiaries for the Fiscal Quarter
in which construction of such Material Project commences and for each Fiscal
Quarter thereafter until completion of the Material Project (and including the
Fiscal Quarter in which completion occurs, but net of any actual Consolidated
EBITDA of the Borrower and its Subsidiaries attributable to such Material
Project following its completion); provided that if construction of the Material
Project is not completed by the scheduled completion date, then the foregoing
amount shall be reduced, for quarters ending after the scheduled completion date
to (but excluding) the first full quarter after completion, by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer):
(i) 90 days or less, 0%, (ii) longer than 90 days, but not more than 180 days,
25%, (iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer
than 270 days, 100%; and
     (B) for the first full Fiscal Quarter following completion of the Material
Project, for the first two full Fiscal Quarters following such completion, and
for the first three full Fiscal Quarters following such completion, an amount
equal to the lesser of (x) actual Consolidated

17



--------------------------------------------------------------------------------



 



EBITDA of the Borrower and its Subsidiaries attributable to the Material Project
for such first full Fiscal Quarter times four, such first two full Fiscal
Quarters times two, and such first three full Fiscal Quarters times four/thirds,
respectively, and (y) actual Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to the Material Project for such first full Fiscal
Quarter, such first two full Fiscal Quarters, and such first three full Fiscal
Quarters, respectively, plus projected Consolidated EBITDA of Borrower and its
Subsidiaries attributable to such Material Project (determined in the same
manner as set forth in clause (A) above) for the balance of the four full Fiscal
Quarter period following such completion.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
     (a) not later than 20 days (or such shorter time period as may be agreed by
the Administrative Agent) prior to the delivery of a certificate required by the
terms and provisions of Section 6.01(b) if Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section
[7.11] under clause (i) thereof, the Borrower shall have delivered to the
Administrative Agent a written request for Material Project EBITDA Adjustments
setting forth (i) the scheduled commercial operation date for such Material
Project, (ii) pro forma projections of Consolidated EBITDA attributable to such
Material Project, (iii) information, as applicable, regarding (A) customer
contracts relating to such Material Project (or negotiated settlements in
connection with such Material Project), (B) the creditworthiness of the other
parties to such contracts or settlements, as the case may be, (C) projected
revenues from such contracts or settlements, as the case may be, (D) projected
capital costs and expenses, and (E) commodity price assumptions, and (iv) such
other information previously requested by the Administrative Agent which it
reasonably deemed necessary to approve such Material Project EBITDA Adjustments,
and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld or delayed) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent; and
     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any adjustments in respect of any acquisition,
consolidation or merger as provided in clause (1) of the definition of
Consolidated EBITDA).
     “Material Subsidiary” means any Subsidiary that is a “significant
subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as amended, as such regulation is in
effect on any date of determination.

18



--------------------------------------------------------------------------------



 



     “Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any LC
Application, to the extent the same have not been repaid to LC Issuer (with the
proceeds of Loans or otherwise).
     “Maturity Date” means (a) the Revolving Credit Maturity Date or (b) if the
Borrower has made the term-out election in accordance with Section 2.01, the
Term Loan Maturity Date.
     “Maximum Rate” has the meaning given to such term in Section 10.09.
     “Moody’s” means Moody’s Investors Service, Inc., or its successor.
     “New Lenders” has the meaning given to such term in Section 2.17(a).
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any of the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any of the Borrower
thereof of any proceeding under any Debtor Relief Laws naming it as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning given to such term in Section 10.06(d).
     “Performance Guaranties” means, collectively, guaranties by the Borrower of
obligations of any Unrestricted Subsidiary (but not of Indebtedness of any
Unrestricted Subsidiary) not to exceed in the aggregate amount outstanding of
$100,000,000 at any time.
     “Permitted Acquisition” means (A) the acquisition by the Borrower or a
Subsidiary of Equity Interests in a Person resulting in such Person becoming a
Subsidiary or (B) the acquisition by the Borrower or a Subsidiary of all or
substantially all of the business, assets, operating division or business unit
of any Person (whether in a single transaction or a series of related
transactions) or (C) a merger or consolidation of any Person with or into the
Borrower or a Subsidiary so long as the survivor is the Borrower or a Subsidiary
or becomes a Subsidiary upon consummation thereof; provided, that (i) prior to
and after giving effect to such acquisition no Default or Event of Default shall
have occurred and be continuing; and (ii) all representations and warranties
contained in this Agreement shall be true and correct in all material respects
as if

19



--------------------------------------------------------------------------------



 



restated immediately following the consummation of such acquisition; and
(iii) the Borrower has provided to the Administrative Agent an officer’s
certificate, in form reasonably satisfactory to the Administrative Agent,
certifying that each of the foregoing conditions has been satisfied.
     “Permitted Investors” has the meaning given to such term in the definition
of “Change of Control.”
     “Permitted Lien” has the meaning given to such term in Section 7.02.
     “Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether
or not secured, other than Indebtedness permitted under subsections (a) through
(e) of Section 7.01 and (ii) Indebtedness of the Borrower or any Subsidiary
secured by Liens on property of the Borrower or any Subsidiary, other than Liens
permitted under subsections (a) through (o) of Section 7.02, not to exceed at
any one time outstanding in the aggregate under clause (i) and (ii), but without
duplication, an aggregate principal amount equal to 15% of Consolidated Net
Tangible Assets.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wachovia Bank, National Association as its prime rate in effect
at its principal office in Charlotte, North Carolina. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
     “Quarterly Testing Date” means the last day of each Fiscal Quarter.
     “Rating” means, as to each Rating Agency and on any day, the rating
maintained by such Rating Agency on such day for senior, unsecured, non-credit
enhanced) long-term debt of the Borrower.
     “Rating Agency” means Fitch, S&P or Moody’s.
     “Register” has the meaning given to such term in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such entity and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such entity.
     “Revolving Credit Loan” means a Loan made pursuant to Section 2.01.

20



--------------------------------------------------------------------------------



 



     “Revolving Credit Maturity Date” means July 20, 2012, as may be extended
pursuant to Section 2.18.
     “Risk Management Policy” means the Risk Management Policy of the Borrower
in effect on the date of this Agreement as amended from time to time.
     “S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill,
Inc.) or its successor.
     “Specified Acquisition” means an acquisition of Person which becomes a
Subsidiary, assets, operating lines or divisions by the Borrower or a Subsidiary
for a purchase price of not less than $50,000,000.
     “Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date of a Specified Equity
Offering and (c) if the Leverage Ratio is less than or equal to 4.75 to 1.00 on
such date, the date of the Borrower’s delivery of a notice to the Administrative
Agent terminating such Specified Acquisition Period accompanied by a certificate
reflecting compliance with such Leverage Ratio; provided, in the event the
Leverage Ratio exceeds 5.00 to 1.00 as of the end of any Fiscal Quarter in which
a Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter; provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 5.00 to
1.00. Only one Specified Acquisition Period may be elected (or deemed elected)
with respect to any particular Specified Acquisition.
     “Specified Equity Offering” means the date (or the last such date if more
than one issuances are aggregated) that the proceeds are received by the
Borrower of one or more issuances of equity by the Borrower for aggregate net
cash proceeds of not less than twenty five percent (25%) of the aggregate
purchase price of the Specified Acquisition. For purposes of clarification, the
Borrower, the Administrative Agent and the Lenders agree that nothing in this
Agreement, including this definition, shall obligate the Borrower at any time to
issue equity for the purpose of financing all or any portion of the purchase
price associated with a Specified Acquisition.
     “subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

21



--------------------------------------------------------------------------------



 



     “Subsidiary” means any subsidiary of the Borrower other than an
Unrestricted Subsidiary.
     “Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans, as such amount may be adjusted from time to time in accordance
with this Agreement by the Borrower and the Swingline Lender. The Swingline
Commitment is $300,000,000.
     “Swingline Lender” means Wachovia Bank, National Association.
     “Swingline Loan” means a Loan made pursuant to Section 2.02.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan Maturity Date” means the day that is 364 days after the
Revolving Credit Maturity Date.
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.
     “Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.
     “TWP” means Transwestern Pipeline Company, LLC, a Delaware limited
liability company, or the corporate, partnership or limited liability successor
thereto.
     “TWP Note Purchase Agreements” means collectively, (a) the Note Purchase
Agreement dated as of November 17, 2004, among TWP and the purchasers named
therein, as amended and supplemented, and (b) the Note Purchase Agreement dated
as of May 24, 2007, among TWP and the purchasers named therein, as amended and
supplemented.

22



--------------------------------------------------------------------------------



 



     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York from time to time.
     “Unrestricted Subsidiaries” means each of the following: (i) the HOLP
Companies, (ii) HHI and (iii) any other subsidiary of the Borrower which is
designated as an Unrestricted Subsidiary pursuant to Section 6.09.
     “United States” and “U.S.” mean the United States of America.
     “Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary
of such Person, all of the issued and outstanding stock, limited liability
company membership interests, or partnership interests of which (including all
rights or options to acquire such stock or interests) are directly or indirectly
(through one or more subsidiaries) owned by such Person, excluding any general
partner interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to

23



--------------------------------------------------------------------------------



 



have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of

24



--------------------------------------------------------------------------------



 



Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans. Subject to the terms and conditions hereof, each Lender agrees
to make Revolving Credit Loans (“Revolving Credit Loans”) to the Borrower upon
the Borrower’s request from time to time during the Commitment Period, provided
that (a) subject to Sections 3.03, 3.04 and 3.06, all Lenders are requested to
make Revolving Credit Loans of the same Type in accordance with their respective
Applicable Percentages and as part of the same Borrowing, and (b) after giving
effect to such Revolving Credit Loans, the Facility Usage does not exceed the
Aggregate Commitments, and the Loans of any Lender plus such Lender’s Applicable
Percentage of all LC Obligations does not exceed such Lender’s Commitment. The
aggregate amount of all Revolving Credit Loans that are Base Rate Loans in any
Borrowing must be equal to $5,000,000 or any higher integral multiple of
$1,000,000. The aggregate amount of all Eurodollar Loans in any Borrowing must
be equal to $5,000,000 or any higher integral multiple of $1,000,000. The
Borrower may have no more than twelve (12) Borrowings of Eurodollar Loans
outstanding at any time. Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay, and reborrow under this Section 2.01. At the
option of the Borrower, upon written notice delivered to the Administrative
Agent no earlier than 45 days and no later than 30 days prior to the Revolving
Credit Maturity Date, the aggregate principal amount of all Revolving Credit
Loans outstanding immediately prior to the close of the Administrative Agent’s
business on the Revolving Credit Maturity Date shall automatically be converted
to a term loan (the “Term Loan”); provided that, at the time of such conversion,
(i) no Event of Default or incipient Default shall have occurred hereunder and
be then continuing and (ii) all representations and warranties (excluding the
representation that no Material Adverse Effect has occurred) are true and
correct. At the time of such conversion, any portion of each Lender’s Commitment
not utilized on or before the Revolving Credit Maturity Date shall be
permanently canceled. Unless so converted into a Term Loan on the Revolving
Credit Maturity Date, the outstanding Revolving Credit Loans shall be due and
payable on the Revolving Credit Maturity Date. The Term Loan shall be due and
payable in a single payment on the Term Loan Maturity Date; provided however,
any portion of the Term Loan that is prepaid by the Borrower prior to the Term
Loan Maturity Date may not be reborrowed by the Borrower hereunder.
     2.02 Swingline Loans.
     (a) Subject to the terms and conditions of this Agreement, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Commitment Period; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (i) the Aggregate Commitments less the sum of all
outstanding Revolving Credit Loans and the LC Obligations

25



--------------------------------------------------------------------------------



 



and (ii) the Swingline Commitment; provided further that the Swingline Lender
will not make a Swingline Loan from and after the date which is one (1) day
after it has received written notice from the Borrower or any Lender that one or
more of the applicable conditions to Credit Extensions specified in Section 4.02
is not then satisfied until such conditions are satisfied or waived in
accordance with the provisions of this Agreement (and the Swingline Lender shall
be entitled to conclusively rely on any such notice and shall have no obligation
to independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate). The aggregate amount of Swingline Loans in any Borrowing shall not
be subject to a minimum amount or increment.
     (b) Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by each Lender in accordance
with its Applicable Percentage and shall thereafter be reflected as Loans of the
Lenders on the books and records of the Administrative Agent. Each Lender shall
fund its Applicable Percentage of Revolving Credit Loans as required to repay
Swingline Loans outstanding to the Swingline Lender upon demand by the Swingline
Lender but in no event later than 1:00 p.m. on the next succeeding Business Day
after such demand is made. No Lender’s obligation to fund its Applicable
Percentage of a Swingline Loan shall be affected by any other Lender’s failure
to fund its Applicable Percentage of a Swingline Loan, nor shall any Lender’s
Applicable Percentage be increased as a result of any such failure of any other
Lender to fund its Applicable Percentage of a Swingline Loan.
     (c) The Borrower shall pay to the Swingline Lender the amount of each
Swingline Loan (unless such Swingline Loan is fully refunded by the Lenders
pursuant to Section 2.02(b)): on the earliest to occur of (i) the fourteenth day
after the date such Swingline Loan was made, (ii) demand by the Swingline Lender
and (iii) the Revolving Credit Maturity Date. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Lenders in accordance with their Applicable Percentages (unless the amounts
so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 10.02 and which such Event of Default has not been waived by
the Majority Lenders or the Lenders, as applicable).
     (d) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.02 is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.02, one
of the events described in subsections (j)(i), (j)(ii) or (j)(iii) of Section
8.01 shall have occurred, each Lender will, on the date the applicable Revolving
Credit Loan would have been made,

26



--------------------------------------------------------------------------------



 



purchase an undivided, irrevocable and unconditional participating interest in
the Swingline Loans to be refunded in an amount equal to its Applicable
Percentage of the aggregate amount of such Swingline Loans. Each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation, and upon receipt thereof, the Swingline Lender
will deliver to such Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Lender such Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded). Notwithstanding the
foregoing provisions of this Section 2.02(d), a Lender shall have no obligation
to refund a Swingline Loan pursuant to Section 2.02(b) if (i) a Default shall
exist at the time such refunding is requested by the Swingline Lender, (ii) such
Default had occurred and was continuing at the time such Swingline Loan was made
by the Swingline Lender and (ii) such Lender notified the Swingline Lender in
writing, not less than one Business Day prior to the making by the Swingline
Lender of such Swingline Loan, that such Default has occurred and is continuing
and that such Lender will not refund Swingline Loans made while such Default is
continuing.
     2.03 Requests for New Loans. The Borrower must give to the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans to be funded by Lenders, except in the case of
Swingline Loans under a cash management arrangement as provided below. Each such
notice constitutes a “Loan Notice” hereunder and must:
     (a) specify (i) the aggregate amount of any such Borrowing of Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, (ii) the
aggregate amount of any such Borrowing of Eurodollar Loans, the date on which
such Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period, or (iii) the aggregate amount of any such Borrowing of
Swingline Loans and the date on which such Swingline Loans are to be advanced;
and
     (b) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Base Rate Loans or Swingline Loans are to be made,
or (ii) the third Business Day preceding the day on which any such Eurodollar
Loans are to be made.
     Each such written request or confirmation must be made in the form and
substance of the Loan Notice attached as Exhibit D hereto, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by the Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Loan Notice requesting Revolving Credit Loans, the Administrative Agent shall
give each Lender prompt notice of the terms thereof. Upon receipt of any such
Loan Notice requesting Swingline Loans, the Administrative Agent shall give the
Swingline Lender prompt notice of the terms thereof. In the case of Revolving
Credit Loans, if all conditions precedent to such new

27



--------------------------------------------------------------------------------



 



Loans have been met, each Lender will on the date requested promptly remit to
the Administrative Agent at the Administrative Agent’s Office the amount of such
Lender’s Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to such Loans have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower. In the case of Swingline
Loans, if all conditions precedent to such new Loans have been met, the
Swingline Lender will on the date requested promptly remit to the Administrative
Agent at the Administrative Agent’s Office the amount of such Swingline Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Swingline Loan have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower. Revolving Credit Loans to be
made for the purpose of refunding Swingline Loans shall be made by the Lenders
as provided in Section 2.02(b). The Borrower may maintain with the Swingline
Lender operating accounts with a cash management arrangement for the automatic
funding and repayment of Swingline Loans according to cash needs or excess cash
existing in the operating accounts at the end of each Business Day. No request
to the Administrative Agent by the Borrower is required for the funding or
repayment of Swingline Loans in connection with such arrangement; provided,
however, the Borrower must notify the Swingline Lender and the Administrative
Agent immediately on any Business Day if one or more of the applicable
conditions specified in Article IV is not then satisfied and instruct the
Swingline Lender not to fund Swingline Loans under such arrangement until the
Borrower has notified the Swingline Lender and the Administrative Agent that all
applicable conditions specified in Article IV are satisfied.
     2.04 Continuations and Conversions of Existing Loans. The Borrower may make
the following elections with respect to Revolving Credit Loans already
outstanding: to Convert, in whole or in part, Base Rate Loans to Eurodollar
Loans, to Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on
the last day of the Interest Period applicable thereto, and to Continue, in
whole or in part, Eurodollar Loans beyond the expiration of such Interest Period
by designating a new Interest Period to take effect at the time of such
expiration. In making such elections, the Borrower may combine existing
Revolving Credit Loans made pursuant to separate Borrowings into one new
Borrowing or divide existing Revolving Credit Loans made pursuant to one
Borrowing into separate new Borrowings, provided, that (i) the Borrower may have
no more than twelve (12) Borrowings of Eurodollar Loans outstanding at any time,
(ii) the aggregate amount of all Base Rate Loans in any Borrowing must be equal
to $1,000,000 or any higher integral multiple of $500,000, and (iii) the
aggregate amount of all Eurodollar Loans in any Borrowing must be equal to
$5,000,000 or any higher integral multiple of $1,000,000. To make any such
election, the Borrower must give to the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:
     (a) specify the existing Loans which are to be Continued or Converted;

28



--------------------------------------------------------------------------------



 



     (b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans
into which such existing Loans are to be Continued or Converted and the date on
which such Continuation or Conversion is to occur, or (ii) the aggregate amount
of any Borrowing of Eurodollar Loans into which such existing Loans are to be
Continued or Converted, the date on which such Continuation or Conversion is to
occur (which shall be the first day of the Interest Period which is to apply to
such Eurodollar Loans), and the length of the applicable Interest Period; and
     (c) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Conversion to Base Rate Loans is to occur, or
(ii) the third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.
     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice, the Administrative Agent
shall give each Lender prompt notice of the terms thereof. Each Loan Notice
shall be irrevocable and binding on the Borrower. During the continuance of any
Default, the Borrower may not make any election to Convert existing Loans into
Eurodollar Loans or Continue existing Loans as Eurodollar Loans beyond the
expiration of their respective and corresponding Interest Period then in effect.
If (due to the existence of a Default or for any other reason) the Borrower
fails to timely and properly give any Loan Notice with respect to a Borrowing of
existing Eurodollar Loans at least three days prior to the end of the Interest
Period applicable thereto, such Eurodollar Loans, to the extent not prepaid at
the end of such Interest Period, shall automatically be Converted into Base Rate
Loans at the end of such Interest Period. No new funds shall be repaid by the
Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate,
Interest Period or Type applicable to already outstanding Loans.
     2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans
(a) for working capital purposes, (b) for purchases of common Equity Interests
of the Borrower, (c) for acquisitions of assets or Equity Interests otherwise
permitted under the terms of this Agreement, (d) as a liquidity backstop for
issuances of commercial paper and (e) for general business purposes. The Letters
of Credit shall be used for general business purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X. The Borrower represents and warrants that the Borrower
is not engaged principally, or as one of the Borrower’s important activities, in
the business of extending credit to others for the purpose of purchasing or
carrying such margin stock.

29



--------------------------------------------------------------------------------



 



     2.06 Prepayments of Loans. The Borrower may, upon three Business Days’
notice to the Administrative Agent (which notice shall be irrevocable, and the
Administrative Agent will promptly give notice to the other Lenders), from time
to time and without premium or penalty (other than Eurodollar Loan breakage
costs, if any, pursuant to Section 3.05) prepay the Loans, in whole or in part,
so long as the aggregate amounts of all partial prepayments of principal on the
Loans equals $5,000,000 or any higher integral multiple of $1,000,000. Each
prepayment of principal under this section shall be accompanied by all interest
then accrued and unpaid on the principal so prepaid. Any principal or interest
prepaid pursuant to this section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.
     2.07 Letters of Credit. Subject to the terms and conditions hereof, during
the Commitment Period the Borrower may request LC Issuer to issue, amend, or
extend the expiration date of, one or more Letters of Credit for the account of
the Borrower or any or its Subsidiaries, provided that:
     (a) after taking such Letter of Credit into account the Facility Usage does
not exceed the Aggregate Commitments at such time;
     (b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic extensions of such expiration date (such Letter of Credit
an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter, and (ii) five Business Days prior to the end of the Commitment
Period;
     (c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;
     (d) such Letter of Credit is in form and upon terms as shall be acceptable
to LC Issuer in its sole and absolute discretion; and
     (e) all other conditions in this Agreement to the issuance of such Letter
of Credit have been satisfied.
     (f) LC Issuer will honor any such request if the foregoing conditions
(a) through (e) (the “LC Conditions”) have been met as of the date of issuance,
amendment, or extension of such Letter of Credit.
     2.08 Requesting Letters of Credit. The Borrower must make written
application for any Letter of Credit at least three Business Days (or such
shorter period as may be agreed upon by the LC Issuer) before the date on which
the Borrower desires for LC Issuer to issue such Letter of Credit. By making any
such written application, unless otherwise expressly stated therein, the
Borrower shall be deemed to have represented and warranted that the LC
Conditions

30



--------------------------------------------------------------------------------



 



will be met as of the date of issuance of such Letter of Credit. Each such
written application for a Letter of Credit must be made in the form of the LC
Application. If all LC Conditions for a Letter of Credit have been met on any
Business Day before 11:00 a.m., LC Issuer will issue such Letter of Credit on
the same Business Day at LC Issuer’s Lending Office. If the LC Conditions are
met on any Business Day on or after 11:00 a.m., LC Issuer will issue such Letter
of Credit on the next succeeding Business Day at LC Issuer’s Lending Office. If
any provisions of any LC Application conflict with any provisions of this
Agreement, the provisions of this Agreement shall govern and control. Unless
otherwise directed by the LC Issuer, the Borrower shall not be required to make
a specific request to the LC Issuer for any extension of an Auto-Extension
Letter of Credit. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the LC Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than five Business Days prior to the end of the Commitment Period;
provided, however, that the LC Issuer shall not permit any such extension if
(A) the LC Issuer has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
from the Administrative Agent, any Lender or the Borrower on or before the day
that is five Business Days before the last day in which notice of non-extension
for such Letter of Credit may be given that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and directing the LC
Issuer not to permit such extension.
     2.09 Reimbursement and Participations.
     (a) Reimbursement. Each Matured LC Obligation shall constitute a loan by LC
Issuer to the Borrower. The Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Base Rate plus the Applicable Margin
for Base Rate Loans to and including the second Business Day after the Matured
LC Obligation is incurred, subject to Section 2.09(b), and (ii) at the Default
Rate applicable to Base Rate Loans on each day thereafter.
     (b) Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Lenders make Loans to the Borrower in the amount of
such draft or demand, which Loans shall be made concurrently with LC Issuer’s
payment of such draft or demand and shall be immediately used by LC Issuer to
repay the amount of the resulting Matured LC Obligation. Such deemed request by
the Borrower shall be made in compliance with all of the provisions hereof,
provided that for the purposes of the first sentence of Section 2.01, the amount
of such Loans shall be considered, but the amount of the Matured LC Obligation
to be concurrently paid by such Loans shall not be considered.
     (c) Participation by Lenders. LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and – to induce LC Issuer to issue Letters of
Credit hereunder – each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk an

31



--------------------------------------------------------------------------------



 



undivided interest equal to such Lender’s Applicable Percentage of LC Issuer’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each Matured LC Obligation paid by LC Issuer thereunder. Each Lender
unconditionally and irrevocably agrees with LC Issuer that, if a Matured LC
Obligation is paid under any Letter of Credit for which LC Issuer is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement and the related LC Application (including any reimbursement by means
of concurrent Loans or by the application of LC Collateral), such Lender shall
(in all circumstances and without set-off or counterclaim) pay to LC Issuer on
demand, in immediately available funds at LC Issuer’s Lending Office, such
Lender’s Applicable Percentage of such Matured LC Obligation (or any portion
thereof which has not been reimbursed by the Borrower). Each Lender’s obligation
to pay LC Issuer pursuant to the terms of this subsection is irrevocable and
unconditional. If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Federal Funds Rate. If any amount required
to be paid by any Lender to LC Issuer pursuant to this subsection is not paid by
such Lender to LC Issuer within three Business Days after the date such payment
is due, LC Issuer shall in addition to such amount be entitled to recover from
such Lender, on demand, interest thereon calculated from such due date at the
Base Rate.
     (d) Distributions to Participants. Whenever LC Issuer has in accordance
with this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if LC Issuer thereafter receives any
payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of LC Collateral or
otherwise, and excluding only interest for any period prior to LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by LC Issuer; provided, however, that if any such payment received
by LC Issuer must thereafter be returned by LC Issuer, such Lender shall return
to LC Issuer the portion thereof which LC Issuer has previously distributed to
it.
     (e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by LC Issuer to the Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the LC Issuer under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to

32



--------------------------------------------------------------------------------



 



any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the LC Issuer, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the LC Issuer; provided
that the foregoing shall not be construed to excuse the LC Issuer from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the LC Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the LC Issuer (as finally
determined by a court of competent jurisdiction), the LC Issuer shall be deemed
to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the LC Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     2.10 No Duty to Inquire.
     (a) Drafts and Demands. LC Issuer is authorized and instructed to accept
and pay drafts and demands for payment under any Letter of Credit without
requiring, and without responsibility for, any determination as to the existence
of any event giving rise to said draft, either at the time of acceptance or
payment or thereafter. LC Issuer is under no duty to determine the proper
identity of anyone presenting such a draft or making such a demand (whether by
tested telex or otherwise) as the officer, representative or agent of any
beneficiary under any Letter of Credit, and payment by LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
agent is hereby authorized and approved. The Borrower releases LC Issuer and
each Lender from, and agrees to hold LC Issuer and each Lender harmless and
indemnified against, any liability or claim in connection with or arising out of
the subject matter of this section, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by any LC Issuer or
Lender, provided only that no LC Issuer or Lender shall be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

33



--------------------------------------------------------------------------------



 



     (b) Extension of Maturity. If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of the Borrower, or if the
amount of any Letter of Credit is increased or decreased at the request of the
Borrower, this Agreement shall be binding upon the Borrower and all of its
Subsidiaries with respect to such Letter of Credit as so extended, increased,
decreased or otherwise modified, with respect to drafts and property covered
thereby, and with respect to any action taken by LC Issuer, LC Issuer’s
correspondents, or any Lender in accordance with such extension, increase,
decrease or other modification.
     (c) Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and the Borrower releases LC Issuer and each
Lender from, and agrees to hold LC Issuer and each Lender harmless and
indemnified against, any liability or claim in connection with or arising out of
the foregoing, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any LC Issuer or Lender, provided only
that neither LC Issuer nor any Lender shall be entitled to indemnification for
that portion, if any, of any liability or claim which is proximately caused by
its own individual gross negligence or willful misconduct, as determined in a
final judgment.
     2.11 LC Collateral.
     (a) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.02 then, unless the
Administrative Agent, acting on the instruction of Majority Lenders, shall
otherwise specifically elect to the contrary (which election may thereafter be
retracted by the Administrative Agent, acting on the instruction of Majority
Lenders, at any time), the Borrower shall be obligated to pay to LC Issuer
immediately an amount equal to the aggregate LC Obligations which are then
outstanding to be held as LC Collateral. Nothing in this subsection shall,
however, limit or impair any rights which LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligation, including any LC Application, or any rights which LC Issuer or any
Lender may have to otherwise apply any payments by the Borrower and any LC
Collateral under Section 2.14.
     (b) Investment of LC Collateral. Pending application thereof, all LC
Collateral shall be invested by LC Issuer in such Cash Equivalents as LC Issuer
may choose in its sole discretion. All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or other
Obligations which are due and payable. When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of the Borrower’s reimbursement obligations in
connection

34



--------------------------------------------------------------------------------



 



therewith have been satisfied in full, LC Issuer shall release to the Borrower
any remaining LC Collateral. The Borrower hereby assigns and grants to LC Issuer
for the benefit of Lenders a continuing security interest in all LC Collateral
paid by it to LC Issuer, all Investments purchased with such LC Collateral, and
all proceeds thereof to secure its Matured LC Obligations and its Obligations
under this Agreement, each Note, and the other Loan Documents. The Borrower
further agrees that LC Issuer shall have all of the rights and remedies of a
secured party under the UCC with respect to such security interest and that an
Event of Default under this Agreement shall constitute a default for purposes of
such security interest.
     (c) Payment of LC Collateral. If the Borrower is required to provide LC
Collateral for any reason but fails to do so as required, LC Issuer or the
Administrative Agent may without prior notice to the Borrower or any Subsidiary
provide such LC Collateral (whether by transfers from other accounts maintained
with LC Issuer, or otherwise) using any available funds of the Borrower or any
other Person also liable to make such payments, and LC Issuer or the
Administrative Agent will give notice thereof to the Borrower promptly after
such application or transfer. Any such amounts which are required to be provided
as LC Collateral and which are not provided on the date required shall be
considered past due Obligations owing hereunder.
     2.12 Interest Rates and Fees.
     (a) Interest Rates. Unless the Default Rate shall apply, (i) each Base Rate
Loan shall bear interest on each day outstanding at the Base Rate in effect on
such day, (ii) each Eurodollar Loan shall bear interest on each day during the
related Interest Period at the related Eurodollar Rate plus the Applicable Rate
for Eurodollar Loans in effect on such day, and (iii) each Swingline Loan shall
bear interest on each day outstanding at the LIBOR Reference Rate plus the
Applicable Rate for Eurodollar Loans in effect on such day. During a Default
Rate Period, all Loans and other Obligations shall bear interest on each day
outstanding at the applicable Default Rate. The interest rate shall change
whenever the applicable Base Rate, the Eurodollar Rate, the LIBOR Reference Rate
or the Applicable Rate for Eurodollar Loans changes. In no event shall the
interest rate on any Loan exceed the Maximum Rate.
     (b) Commitment Fees. In consideration of each Lender’s commitment to make
Loans, the Borrower will pay to the Administrative Agent for the account of each
Lender a commitment fee determined on a daily basis equal to the Applicable Rate
for commitment fees in effect on such day times such Lender’s Applicable
Percentage of the unused portion of the Aggregate Commitments on each day during
the Commitment Period, determined for each such day by deducting from the amount
of the Aggregate Commitments at the end of such day the Facility Usage. For the
purposes of calculating the commitment fee pursuant to this subsection (b), the
aggregate amount of outstanding Swingline Loans shall not be included in the
term Facility Usage. This commitment fee shall be due and payable in arrears on
the last day of each Fiscal Quarter and at the end of the Commitment Period.
     (c) Letter of Credit Fees. In consideration of LC Issuer’s issuance of any
Letter of Credit, the Borrower agrees to pay to the Administrative Agent, for
the account of all Lenders in

35



--------------------------------------------------------------------------------



 



accordance with their respective Applicable Percentages, a letter of credit fee
equal to the Applicable Rate for Eurodollar Loans then in effect (or the Default
Rate during the Default Rate Period) applicable each day times the face amount
of such Letter of Credit. Such fee will be calculated on the face amount of each
Letter of Credit outstanding on each day at the above applicable rates and will
be payable in arrears on the last day of each Fiscal Quarter. In addition, the
Borrower will pay a minimum administrative issuance fee equal to the greater of
$150 or one-eighth percent (0.125%) per annum of the face amount of each Letter
of Credit and such other fees and charges customarily charged by the LC Issuer
in respect of any issuance, amendment or negotiation of any Letter of Credit in
accordance with the LC Issuer’s published schedule of such charges effective as
of the date of such amendment or negotiation; such fees will be payable to the
Administrative Agent for the account of the LC Issuer in arrears on the last day
of each Fiscal Quarter.
     (d) Administrative Agent’s Fees. In addition to all other amounts due to
the Administrative Agent under the Loan Documents, the Borrower will pay fees to
the Administrative Agent as described in the Fee Letter.
     (e) Calculations and Determinations. All calculations of interest
chargeable with respect to the Eurodollar Rate and of fees shall be made on the
basis of actual days elapsed (including the first day but excluding the last)
and a year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the Base Rate shall be made on the basis of actual
days elapsed (including the first day but excluding the last) and a year of 365
or 366 days, as appropriate.
     (f) Past Due Obligations. The Borrower hereby promises to each Lender to
pay interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.
     2.13 Evidence of Debt.
     (a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall

36



--------------------------------------------------------------------------------



 



evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) Letters of Credit. In addition to the accounts and records referred to
in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
     2.14 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Revolving Credit Loans, to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, and (ii) with respect to Swingline Loans, to the Administrative
Agent, for the account of the Swingline Lender. Each such payment shall be made
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 3:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of each such payment with respect to
Revolving Credit Loans in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and

37



--------------------------------------------------------------------------------



 



(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

38



--------------------------------------------------------------------------------



 



     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary or Unrestricted Subsidiary thereof
(as to which the provisions of this Section shall apply).
     The Borrower and each Subsidiary consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such entity rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such entity
in the amount of such participation.
     2.16 Reductions in Commitment. The Borrower shall have the right from time
to time to permanently reduce the Aggregate Commitments, provided that
(i) notice of such reduction is given not less than two Business Days prior to
such reduction, (ii) the resulting Aggregate Commitments are not less than the
Facility Usage, and (iii) each partial reduction shall be in an amount at least
equal to $5,000,000 and in multiples of $1,000,000 in excess thereof.
     2.17 Increase in Aggregate Commitments.

39



--------------------------------------------------------------------------------



 



     (a) The Borrower shall have the option, without the consent of the Lenders,
from time to time to cause one or more increases in the Aggregate Commitments by
adding, subject to the prior approval of the Administrative Agent (such approval
not to be unreasonably withheld), to this Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more Lenders to increase their respective Commitments; provided however that:
(i) prior to and after giving effect to the increase, no Default or Event of
Default shall have occurred hereunder and be continuing, (ii) no such increase
shall cause the Aggregate Commitments to exceed $3,000,000,000, (iii) no
Lender’s Commitment shall be increased without such Lender’s consent, and
(iv) such increase shall be evidenced by a commitment increase agreement in form
and substance acceptable to the Administrative Agent and executed by the
Borrower, the Administrative Agent, New Lenders, if any, and Lenders increasing
their Commitments, if any, and which shall indicate the amount and allocation of
such increase in the Aggregate Commitments and the effective date of such
increase (the “Increase Effective Date”). Each financial institution that
becomes a New Lender pursuant to this Section by the execution and delivery to
the Administrative Agent of the applicable commitment increase agreement shall
be a “Lender” for all purposes under this Agreement on the applicable Increase
Effective Date. The Borrower shall borrow and prepay Loans on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep the outstanding Loans of each
Lender ratable with such Lender’s revised Applicable Percentage after giving
effect to any nonratable increase in the Aggregate Commitments under this
Section.
     (b) As a condition precedent to each increase pursuant to subsection
(a) above, the Borrower shall deliver to the Administrative Agent, to the extent
requested by the Administrative Agent, the following in form and substance
satisfactory to the Administrative Agent:
     (i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date after giving effect to such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower is validly existing and in good standing in its jurisdiction of
organization; and

40



--------------------------------------------------------------------------------



 



     (iii) a favorable opinion of Vinson & Elkins L.L.P., counsel to the
Borrower, relating to such increase agreement, addressed to the Administrative
Agent and each Lender.
     2.18 Extension of Revolving Credit Maturity Date; Removal of Lenders.
     (a) Subject to the remaining terms and provisions of this Section 2.18, the
Borrower shall have successive options to extend the Revolving Credit Maturity
Date for a period of 364 days each (each shall be referred to herein as an
“Extension Option”). In connection with the Extension Option, the Borrower may,
by written notice to the Administrative Agent (a “Notice of Extension”) given
not earlier than 60 days prior to the date that is 4 years prior to the then
effective Revolving Credit Maturity Date nor later than 45 days prior to the
then effective Revolving Credit Maturity Date, advise the Lenders that it
requests an extension of the then effective Revolving Credit Maturity Date (such
then effective Revolving Credit Maturity Date being the “Existing Revolving
Credit Maturity Date”) by 364 calendar days, effective on the Existing Revolving
Credit Maturity Date. The Administrative Agent will promptly, and in any event
within five Business Days of the receipt of any such Notice of Extension, notify
the Lenders of the contents of each such Notice of Extension.
     (b) Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default or Default has
occurred and is continuing and no event or circumstance has occurred that has
had a Material Adverse Effect, and (B) the representations and warranties
contained in Article V are correct on and as of the date Borrower provides any
Notice of Extension, as though made on and as of such date (unless any
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be correct as of such earlier date).
     (c) In the event a Notice of Extension is given to the Administrative Agent
as provided in Section 2.18(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 20 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If the Majority Lenders so consent (the “Consenting Lenders”) to
such extension, which consent may be withheld in their sole and absolute
discretion, and any and all Lenders who have not consented (the “Non-Consenting
Lenders”) are replaced pursuant to paragraph (d) or (e) of this Section 2.18 or
repaid pursuant to paragraph (f) of this Section 2.18, the Revolving Credit
Maturity Date, and the Commitments of the Consenting Lenders and the Nominees
(as defined below) shall be automatically extended 364 calendar days from the
Existing Revolving Credit Maturity Date, effective on the Existing Revolving
Credit Maturity Date. The Administrative Agent shall promptly notify the
Borrower and all of the Lenders of each written notice of consent given pursuant
to this Section 2.18(c).

41



--------------------------------------------------------------------------------



 



     (d) In the event the Consenting Lenders hold less than 100% of the sum of
the aggregate Facility Usage and unused Commitments, the Consenting Lenders, or
any of them, shall have the right (but not the obligation) to assume all or any
portion of the Non-Consenting Lenders’ Commitments by giving written notice to
the Borrower and the Administrative Agent of their election to do so on or
before the day that is 25 days following the date of Administrative Agent’s
receipt of the Notice of Extension, which notice shall be irrevocable and shall
constitute an undertaking to (i) assume, as of 5:00 p.m. on the Existing
Revolving Credit Maturity Date, all or such portion of the Commitments of the
Non-Consenting Lenders, as the case may be, as may be specified in such written
notice, and (ii) purchase (without recourse) from the Non-Consenting Lenders, at
5:00 p.m. on the Existing Revolving Credit Maturity Date, the Facility Usage
outstanding on the Existing Revolving Credit Maturity Date that corresponds to
the portion of the Commitments to be so assumed at a price equal to the sum of
(x) the unpaid principal amount of all Loans so purchased, plus (y) the
aggregate amount, if any, previously funded by the transferor or any
participations so purchased, plus (z) all accrued and unpaid interest thereon
and accrued unpaid commitment fees in respect of such Commitments. Such
Commitments and Facility Usage, or portion thereof, to be assumed and purchased
by Consenting Lenders shall be allocated by the Administrative Agent among those
Consenting Lenders who have so elected to assume the same, such allocation to be
on a pro rata basis in accordance with the respective Commitments of such
Consenting Lenders as of the Existing Revolving Credit Maturity Date (provided,
however, in no event shall a Consenting Lender be required to assume and
purchase an amount or portion of the Commitments of and Obligation owing to the
Non-Consenting Lenders in excess of the amount which such Consenting Lender
agreed to assume and purchase pursuant to the immediately preceding sentence) or
on such other basis as such Consenting Lender shall agree. The Administrative
Agent shall promptly notify the Borrower and the other Consenting Lenders in the
event it receives any notice from a Consenting Lender pursuant to this
Section 2.18(d).
     (e) Conditions to Effectiveness of Extensions. In the event that the
Consenting Lenders shall not elect as provided in Section 2.18(d) to assume and
purchase all of the Non-Consenting Lenders’ Commitments and Facility Usage, the
Borrower may designate, by written notice to the Administrative Agent and the
Consenting Lenders given on or before the day that is 30 days following the date
of Administrative Agent’s receipt of the Notice of Extension, one or more
assignees not a party to this Agreement (individually, a “Nominee” and
collectively, the “Nominees”) to assume all or any portion of the Non-Consenting
Lenders’ Commitments not to be assumed by the Consenting Lenders and to purchase
(without recourse) from the Non-Consenting Lenders all Facility Usage
outstanding at 5:00 p.m. on the Existing Revolving Credit Maturity Date that
corresponds to the portion of the Commitments so to be assumed at the price
specified in Section 2.18(d). Each assumption and purchase under this
Section 2.18(e) shall be effective as of 5:00 p.m. on the Existing Revolving
Credit Maturity Date when each of the following conditions has been satisfied in
a manner satisfactory to the Administrative Agent:
     (i) each Nominee and the Non-Consenting Lenders have executed an Assignment
and Assumption pursuant to which such Nominee shall (A) assume in writing its
share of the obligations of the Non-Consenting Lenders hereunder, including

42



--------------------------------------------------------------------------------



 



its share of the Commitments of the Non-Consenting Lenders and (B) agree to be
bound as a Lender by the terms of this Agreement;
     (ii) each Nominee shall have completed and delivered to the Administrative
Agent an Administrative Questionnaire; and
     (iii) the assignment shall otherwise comply with Section 10.06.
     (f) If all of the Commitments of the Non-Consenting Lenders are not
replaced on or before the Existing Revolving Credit Maturity Date, then, at the
Borrower’s option, either (i) all Commitments shall terminate on the Existing
Revolving Credit Maturity Date or (ii) the Borrower shall give prompt notice of
termination on the Existing Revolving Credit Maturity Date of the Commitments of
each Non-Consenting Lender not so replaced to the Administrative Agent, and
shall fully repay on the Existing Revolving Credit Maturity Date the Loans
(including, without limitation, all accrued and unpaid interest and unpaid
fees), if any, of such Non-Consenting Lenders, which shall reduce the aggregate
Commitments accordingly (to the extent not assumed), and the Existing Revolving
Credit Maturity Date shall be extended in accordance with this Section 2.18 for
the remaining Commitments of the Consenting Lenders; provided, however, that the
Majority Lenders have consented to such extension pursuant to Section 2.18(c).
Following the Existing Revolving Credit Maturity Date, the Non-Consenting
Lenders shall have no further obligations under this Agreement, including,
without limitation, that such Non-Consenting Lenders shall have no obligation to
purchase participations in Letters of Credit.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

43



--------------------------------------------------------------------------------



 



     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the LC Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the LC Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (provided that the
Borrower shall not indemnify the Administrative Agent, any Lender or the LC
Issuer for any such penalties, interest and reasonable expenses arising solely
from such party’s failure to notify the Borrower of such Indemnified Taxes or
Other Taxes within a reasonable period of time after such party has actual
knowledge of such Indemnified Taxes or Other Taxes), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the LC Issuer, shall be conclusive absent
manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

44



--------------------------------------------------------------------------------



 



     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the LC Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the LC Issuer in the event the
Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans shall be suspended until such Lender notifies the

45



--------------------------------------------------------------------------------



 



Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the LC Issuer;
     (ii) subject any Lender or the LC Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the LC Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
LC Issuer); or
     (iii) impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

46



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the LC Issuer, the Borrower will
pay to such Lender or the LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the LC Issuer determines that
any Change in Law affecting such Lender or the LC Issuer or any Lending Office
of such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the LC Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
LC Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

47



--------------------------------------------------------------------------------



 



     (e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
     3.05 Compensation for Losses Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any Continuation, Conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained (but excluding any
loss of anticipated profits). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the

48



--------------------------------------------------------------------------------



 



judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival
     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the LC
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:
     (i) counterparts of this Agreement executed by the Borrower and each
Lender, sufficient in number for distribution to the Administrative Agent, each
Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificate of resolutions or other action, incumbency
certificate and/or other certificates of Responsible Officers of the Borrower as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of

49



--------------------------------------------------------------------------------



 



its business requires such qualification, except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect;
     (v) a favorable opinion of Vinson & Elkins L.L.P., counsel to the Borrower,
substantially in the form of Exhibit F, in form and substance satisfactory to
Administrative Agent, addressed to the Administrative Agent and each Lender;
     (vi) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Initial Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (viii) a duly completed Compliance Certificate as of the last day of the
Fiscal Quarter of the Borrower most recently ended prior to the Closing Date for
which financial statements are available to the Borrower, signed by a
Responsible Officer of the Borrower;
     (ix) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
     (x) evidence satisfactory to it that (A) all Loans (as defined in the
Existing Credit Agreement) of the Lenders (as defined in the Existing Credit
Agreement) shall have been or shall concurrently be repaid in full, together
with any accrued interest thereon and any accrued fees payable to such Lenders
under the Existing Credit Agreement to the Closing Date, (B) the commitments
under the Existing Credit Agreement of such Lenders shall have been or shall
concurrently be terminated, and (C) all Guarantees of any of the Borrower’s
Subsidiaries in connection with the Existing Credit Agreement are being
concurrently released;
     (xi) the Initial Financial Statements;
     (xii) evidence that a notice has been delivered under the Borrower’s
Indentures governing its notes terminating the guarantees of such notes by the
Subsidiaries; and
     (xiii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the LC Issuer or the Majority Lenders reasonably
may require.

50



--------------------------------------------------------------------------------



 



     (b) The Borrower shall have a Rating from at least one Rating Agency of
BBB- or better.
     (c) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (d) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has executed and delivered this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. No Lender has any obligation to
make any Credit Extension (including its first), and the LC Issuer has no
obligation to make any LC Credit Extension (including its first), unless the
following conditions precedent have been satisfied:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Credit Extension, both before and after giving effect to such
Credit Extension, provided, however, for purposes of this Section 4.02, (i) to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct as of such earlier date, (ii) the
representations and warranties contained in Section 5.06(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 6.01, and (iii) the representation and warranty contained in
Section 5.06(b) shall not need to be true and correct on any date after the date
of the initial Credit Extension; and
     (b) At the time of and immediately after giving effect to such Credit
Extension, no Default shall have occurred and be continuing.
     Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to each Lender that:

51



--------------------------------------------------------------------------------



 



     5.01 No Default. Neither the Borrower nor any Subsidiary is in default in
the performance of any of the covenants and agreements contained in any Loan
Document to which the Borrower or such Subsidiary is party. No event has
occurred and is continuing which constitutes a Default.
     5.02 Organization and Good Standing. The Borrower and each Subsidiary is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. The
Borrower and each Subsidiary is duly qualified, in good standing, and authorized
to do business in all other jurisdictions wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary except where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.
     5.03 Authorization. The Borrower and each Subsidiary has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.
     5.04 No Conflicts or Consents. The execution and delivery by the Borrower
and each Subsidiary of the Loan Documents to which it is a party, the
performance the Borrower and each Subsidiary of its respective obligations under
such Loan Documents, and the consummation of the transactions contemplated by
the various Loan Documents, do not and will not (i) conflict with any provision
of (1) any Law, (2) the organizational documents of the Borrower, any Subsidiary
or the General Partner, or (3) any material Contractual Obligation, judgment,
license, order or permit applicable to or binding upon the Borrower, any
Subsidiary or the General Partner, (ii) result in the acceleration of any
Indebtedness owed by the Borrower, any of its Subsidiaries, any of its
Unrestricted Subsidiaries or the General Partner, or (iii) result in or require
the creation of any Lien upon any assets or properties of the Borrower, any of
its Subsidiaries or the General Partner, except, in each case, with respect to
the preceding clauses (i) through (iii), as could not reasonably be expected to
have a Material Adverse Effect. Except as expressly contemplated in the Loan
Documents or disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by the Borrower or any Subsidiary of any
Loan Document or to consummate any transactions contemplated by the Loan
Documents. Neither the Borrower nor any Subsidiary is in breach of or in default
under any instrument, license or other agreement applicable to or binding upon
such entity, which breach or default has had, or could reasonably be expected to
have a Material Adverse Effect.
     5.05 Enforceable Obligations. This Agreement is, and the other Loan
Documents to which the Borrower is a party when duly executed and delivered will
be, legal, valid and binding obligations of the Borrower enforceable in
accordance with their terms except as such

52



--------------------------------------------------------------------------------



 



enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights.
     5.06 Initial Financial Statements; No Material Adverse Effect.
     (a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP. The Initial Financial
Statements fairly present the Borrower’s Consolidated financial position at the
date thereof, the Consolidated results of the Borrower’s operations for the
periods thereof and the Borrower’s Consolidated cash flows for the period
thereof.
     (b) Since the date of the Initial Financial Statements, no event or
circumstance has occurred that has had a Material Adverse Effect.
     5.07 Taxes. The Borrower and each of its Subsidiaries has timely filed all
tax returns and reports required to have been filed and has paid all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, except to the extent that any of the foregoing
is not yet due or is being in good faith contested as permitted by Section 6.06.
     5.08 Full Disclosure. No written certificate, statement or other
information, taken as a whole, delivered herewith or heretofore by the Borrower
to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not misleading as of the date made or deemed made.
     5.09 Litigation. Except as disclosed in the Initial Financial Statements or
in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (i) there
are no actions, judgments, injunctions, orders, suits or legal, equitable,
arbitrative or administrative proceedings pending or, to the knowledge of the
Borrower, threatened, by or before any Tribunal against the Borrower or any of
its Subsidiaries or against any property of the Borrower or any of its
Subsidiaries.
     5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure
Schedule: (i) no “accumulated funding deficiency” (as defined in Section 412(a)
of the Code exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and

53



--------------------------------------------------------------------------------



 



(ii) the current value of each ERISA Plan’s benefits does not exceed the current
value of such ERISA Plan’s assets available for the payment of such benefits by
more than $5,000,000.
     5.11 Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance with all Laws applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.12 Ownership of Property; Liens. Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all material
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect. There is no Lien on any property of the Borrower or any
of its Subsidiaries, other than Liens permitted by Section 7.01.
     5.13 Environmental Compliance. The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.09, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that may lead to
claim for cleanup costs, remedial work, reclamation, conservation, damage to
natural resources or personal injury or to the issuance of a stop-work order,
suspension order, control order, prevention order or clean-up order, except to
the extent that any such proceeding would not reasonably be expected to have a
Material Adverse Effect; (c) to the best of their knowledge, are not subject to
any federal, state, local or foreign review, audit or investigation which may
lead to a proceeding referred to in (b) above; (d) have no actual knowledge that
any of their predecessors in title to any of their property and assets are the
subject of any currently pending federal, state, local or foreign review, audit
or investigation which may lead to a proceeding referred to in (b) above;
(e) have not filed any notice under any applicable Environmental Laws indicating
past or present treatment, storage or disposal of, or reporting a release or
Hazardous Materials into the environment where the circumstances surrounding
such notice would reasonably be expected to have a Material Adverse Effect; and
(f) possess, and are in compliance with, all approvals, licenses, permits,
consents and other authorizations which are necessary under any applicable
Environmental Laws to conduct their business, except to the extent that the
failure to possess, or be in compliance with, such authorizations would not
reasonably be expected to have a Material Adverse Effect.
     5.14 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or its Subsidiaries operate.

54



--------------------------------------------------------------------------------



 



     5.15 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) The Borrower is not an “investment company” or a company “controlled
by” an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower covenants and agrees that:
     6.01 Books, Financial Statements and Reports. The Borrower will maintain
and will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP and will furnish the
following statements and reports to each Lender at the Borrower’s expense:
     (a) As soon as available, and in any event within ninety (90) days after
the end of each Fiscal Year, (i) complete Consolidated financial statements of
the Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (individually or
with one or more on a combined basis) and the Subsidiaries (individually or with
one or more on a combined basis) for such Fiscal Year, setting forth, in each
case, in comparative form, figures for the preceding Fiscal Year, certified by
an authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall contain a Consolidated balance sheet as
of the end of such Fiscal Year and Consolidated statements of earnings for such
Fiscal Year. Such

55



--------------------------------------------------------------------------------



 



financial statements shall set forth in comparative form the corresponding
figures for the preceding Fiscal Year. Such financial statements shall set forth
in comparative form the corresponding figures for the preceding fiscal year.
     (b) As soon as available, and in any event within fifty (50) days after the
end of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of
the end of such Fiscal Quarter and the Borrower’s Consolidated statements of
income, partners’ capital and cash flows for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments; provided,
however, that at any time when the Borrower shall be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, delivery within the
time period specified above of copies of the Quarterly Report on Form 10-Q of
the Borrower for such Fiscal Quarter prepared in accordance with the
requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this clause (b)(i) for any of the first three Fiscal
Quarters of a Fiscal Year and (ii) a consolidating balance sheet and a
consolidating statement of operations reflecting the consolidating information
for the Borrower, the Unrestricted Subsidiaries (individually or with one or
more on a combined basis) and the Subsidiaries (individually or with one or more
on a combined basis) for such Fiscal Quarter, setting forth, in each case, in
comparative form, figures for same period of the preceding Fiscal Year,
certified by an authorized financial officer of the Borrower as presenting
fairly, in all material respects, the information contained therein, on a basis
consistent with the Consolidated financial statements, which consolidating
statement of operations may be in summary form in detail satisfactory to the
Administrative Agent. Such financial statements shall set forth in comparative
form the corresponding figures for the same period of the preceding Fiscal Year.
In addition the Borrower will, together with each such set of financial
statements and each set of financial statements furnished under subsection
(a) of this section, furnish a Compliance Certificate, signed on behalf of the
Borrower by the chief financial officer, principal accounting officer or
treasurer of the General Partner, setting forth that such financial statements
are accurate and complete in all material respects (subject, in the case of
Fiscal Quarter-end statements, to normal year-end adjustments), stating that he
has reviewed the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Section 7.11, and stating that no Default exists at the end of such Fiscal
Quarter or at the time of such certificate or specifying the nature and period
of existence of any such Default.
     (c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (e) above on the date that such

56



--------------------------------------------------------------------------------



 



information is posted at the Borrower’s website on the Internet or at such other
website as notified to the Lenders.
     6.02 Other Information and Inspections. The Borrower will furnish to
Administrative Agent any information which the Administrative Agent, at the
request of any Lender, may from time to time reasonably request concerning any
representation, warranty, covenant, provision or condition of the Loan Documents
or any matter in connection with businesses and operations of the Borrower or
any of its subsidiaries. The Borrower will permit representatives appointed by
the Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal Year unless a Default has occurred and is continuing) any of the
Borrower property, including its books of account, other books and records, and
any facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and the Borrower shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.
     6.03 Notice of Material Events. The Borrower will notify the Administrative
Agent, LC Issuer and each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any Responsible Officer or general
counsel of the Borrower has knowledge thereof, stating that such notice is being
given pursuant to this Agreement, of:
     (a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,
     (b) the occurrence of any Default,
     (c) the acceleration of the maturity of any Indebtedness owed by the
Borrower or any of its Subsidiaries or of any default by the Borrower or any of
its Subsidiaries under any Contractual Obligation of the Borrower or such
Subsidiary, if such acceleration or default has had or could reasonably be
expected to have a Material Adverse Effect,
     (d) the occurrence of any Termination Event,
     (e) the filing of any suit or proceeding, or the assertion in writing of a
claim against the Borrower or any Material Subsidiary or with respect to the
Borrower’s or any Material Subsidiary’s properties which could reasonably be
expected to result in liability to Borrower or such Material Subsidiary in
excess of $75,000,000;

57



--------------------------------------------------------------------------------



 



     (f) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, or (ii) any Indebtedness, to the extent, in
the case of clauses (i) and (ii), such event of default could reasonably be
expected to have a Material Adverse Effect on the consolidated financial
condition, business, operations, assets or prospects of the Borrower; and
     (g) any announcement of any change in a Rating.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(b) shall describe with particularity any
all provisions of this Agreement and if, applicable, other Loan Documents, that
have been breached.
     6.04 Maintenance of Properties. Except where it will not have a Material
Adverse Effect, the Borrower and each Subsidiary will (a) maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, (b) make all necessary repairs thereto and renewals and replacements
thereof, and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     6.05 Maintenance of Existence and Qualifications. The Borrower and each
Subsidiary will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to qualify has not had, and could not reasonably be expected to have,
a Material Adverse Effect.
     6.06 Payment of Obligations. The Borrower and each Subsidiary will pay,
before the same shall become delinquent or in default, its obligations,
including tax liabilities, except where (a) the validity or amount thereof is
being contested by the Borrower or such Subsidiary in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect.
     6.07 Insurance. The Borrower shall at all times maintain at its own expense
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

58



--------------------------------------------------------------------------------



 



     6.08 Compliance with Law. The Borrower and each Subsidiary will comply in
all material respects with the requirements of all Laws applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law is being contested in good faith or a bona fide dispute exists with
respect thereto, or (b) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.
     6.09 Subsidiaries and Unrestricted Subsidiaries.
     (a) The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary, provided that the Borrower may not make such designation unless at
the time of such action and after giving effect thereto, (i) none of such
Unrestricted Subsidiaries have outstanding Indebtedness or Guarantees, other
than Indebtedness permitted under Section 7.01, or Liens on any of their
property, other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Borrower and its Subsidiaries), (ii) no Default or
Event of Default shall exist, (iii) all representations and warranties herein
will be true and correct in all material respects as if remade at the time of
such designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent and officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions has been satisfied.
     (b) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Subsidiary, provided that
all Investments in such Subsidiary at the time of such designation shall be
treated as Investments made on the date of such designation, and provided
further that the Borrower may not make such a designation unless such
designation is made not later than 30 days after the date such Person becomes a
Subsidiary and, at the time of such action and after giving effect thereto,
(i) such Subsidiary does not own, directly or indirectly, any Indebtedness or
Equity Interests of the Borrower or any Subsidiary, (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (iv) the Investment
represented by such designation is permitted under clause (i) of the definition
of Permitted Investments and (v) the Borrower has provided to the Administrative
Agent an officer’s certificate in form satisfactory to the Administrative Agent
to the effect that each of the foregoing conditions have been satisfied.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower covenants and agrees that:

59



--------------------------------------------------------------------------------



 



     7.01 Indebtedness. No Subsidiary will in any manner owe or be liable for
Indebtedness except:
     (a) the Obligations;
     (b) Indebtedness of any Subsidiary owing to the Borrower or another
Subsidiary;
     (c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
     (d) Indebtedness in respect to future payment for non-competition covenants
and similar payments under agreements governing a Permitted Acquisition by a
Subsidiary;
     (e) unsecured Indebtedness of any Person that becomes a Subsidiary after
the date hereof incurred prior to the time such Person becomes a Subsidiary;
provided that (i) such Indebtedness is not created in contemplation of such
Person becoming a Subsidiary and (ii) such Indebtedness is not assumed or
Guaranteed by any other Subsidiary; and
     (f) Permitted Priority Debt.
     7.02 Limitation on Liens. Neither the Borrower nor any Subsidiary will
create, assume or permit to exist any Lien upon or with respect to any of its
properties or assets now owned or hereafter acquired, except the following Liens
(to the extent permitted by this Section, herein called “Permitted Liens”):
     (a) Liens existing on the date of this Agreement and listed in the
Disclosure Schedule;
     (b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of the Borrower or any Subsidiary in accordance with
GAAP;
     (c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of the Borrower or any Subsidiary in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;

60



--------------------------------------------------------------------------------



 



     (e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;
     (g) rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
     (h) rights reserved to or vested by Law in any Governmental Authority to in
any manner, control or regulate in any manner any of the properties of the
Borrower or any Subsidiary or the use thereof or the rights and interests of the
Borrower or any Subsidiary therein, in any manner under any and all Laws;
     (i) rights reserved to the grantors of any properties of the Borrower or
any Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;
     (j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;
     (k) statutory Liens in respect of payables;
     (l) any Lien existing on any property prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary,
(ii) such Lien shall not apply to any other property of the Borrower or any
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be; and (iv) such Liens do not secure Indebtedness other than
Permitted Priority Debt;
     (m) Liens on cash margin collateral securing Hedging Contracts permitted
under Section 7.10;

61



--------------------------------------------------------------------------------



 



     (n) Liens in respect of operating leases covering only the property subject
thereto; and
     (o) Liens in respect of Permitted Priority Debt.
     7.03 Limitation on Mergers, Sale of Assets. Neither the Borrower nor any
Subsidiary will merger into or consolidate with any other Person, or permit any
other Person to merger into or consolidate with it, or sell, transfer, lease (as
a lessor) or otherwise dispose (in one transaction or in a series of related
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock or other equity interest in any of its (a) subsidiaries, in the
case of a Subsidiary, or (b) Subsidiaries, in the case of the Borrower (in each
case, whether now owned or hereafter acquired), unless (i) at the time thereof
and immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, and (ii) if the Borrower is involved in
any such transaction, it is the surviving or resultant entity or the recipient
of any such sale, transfer, lease or other disposition of assets, and if a
Subsidiary is involved in any such transaction, such Subsidiary is the surviving
or resultant entity or the recipient of any such sale, transfer, lease or other
disposition of assets; provided, however, that in no event shall any such
merger, consolidation, sale, transfer, lease or other disposition, whether or
not otherwise permitted by this Section 7.03, have the effect of releasing
Borrower from any of its obligations or liabilities under this Agreement.
     7.04 Reserved.
     7.05 Distributions. During the existence of a Default under Section 8.01(b)
or (j) or of any Event of Default, neither the Borrower nor any Subsidiary will
declare, pay or make any Distribution (in cash, property or obligations) on any
interests (now or hereafter outstanding) in the Borrower or any Subsidiary or
apply any of its funds, property or assets to the purchase of any partnership
interests in the Borrower or any Subsidiary.
     7.06 Investments. Neither the Borrower nor any of its Subsidiaries will
purchase or otherwise acquire the capital stock or other equity of any other
Person if (a) such purchase or other acquisition violates the Borrower’s or such
Subsidiary’s partnership or other governing agreement, and (b) after giving
effect to such purchase or other acquisition, the Borrower or such Subsidiary is
not in compliance with Section 7.07.
     7.07 Change in Nature of Businesses. Neither the Borrower nor any
Subsidiary will engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or, if substantially different therefrom, not permitted by the
Borrower’s or such Subsidiary’s partnership or other governing agreement.
     7.08 Transactions with Affiliates. Neither the Borrower nor any Subsidiary
will directly or indirectly engage in any material transaction or material group
of related transactions (including without limitation the purchase, lease, sale
or exchange of properties of any kind or

62



--------------------------------------------------------------------------------



 



the rendering of any service) with any of its Affiliates except:
(a) transactions among the Borrower and it Subsidiaries or among the
Subsidiaries, subject to the other provisions of this Agreement and
(b) transactions entered into in the ordinary course of business of the Borrower
or such Subsidiary on terms which are no less favorable to the Borrower or such
Subsidiary than those which would have been obtainable at the time in
arm’s-length transactions with Persons that are not Affiliates.
     7.09 Burdensome Agreements. Neither the Borrower nor any Subsidiary will
enter into any material Contractual Obligation that by its express terms
prohibits the Borrower or any Subsidiary or any Unrestricted Subsidiary to
create, incur, assume or suffer to exist Liens on any material property of such
Person to secure the Obligations; or enter into any agreement (other than
(a) agreements permitted by Section 7.01(e) and (b) the TWP Note Purchase
Agreements) restricting the ability of any Subsidiary to any payments, directly
or indirectly, to the Borrower or a Material Subsidiary by way of Distributions,
loans, advances, repayments of loans or advances, reimbursements of management
and other intercompany changes, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any Subsidiary to make any payment, directly or indirectly, to the Borrower
or a Material Subsidiary.
     7.10 Hedging Contracts. Neither the Borrower nor any Subsidiary shall enter
into or permit to exist any obligations under any Hedging Contracts for purposes
of speculation.
     7.11 Leverage Ratio. (i) On each Quarterly Testing Date using the
Consolidated Funded Indebtedness outstanding on such day and using Consolidated
EBITDA for the four Fiscal Quarter period ending on such day, (ii) on the date
of each Specified Acquisition using the Consolidated Funded Indebtedness that
will be outstanding after giving effect to such Specified Acquisition and using
Consolidated EBITDA for the four Fiscal Quarter period most recently ending
prior to such Specified Acquisition for which financial statements contemplated
by Section 6.01(b) are available to the Borrower (and giving pro forma effect to
such Specified Acquisition as provided in the definition of Consolidated
EBITDA), and (iii) on each date on which the Borrower makes a Distribution
permitted under Section 7.05, after giving effect thereto and using Consolidated
EBITDA for the four Fiscal Quarter period most recently ending prior to such
date for which financial statements contemplated by Section 6.01(b) are
available to the Borrower, the Leverage Ratio will not exceed (A) 5.00 to 1.00
at any time other than during a Specified Acquisition Period and (B) 5.50 to
1.00 during a Specified Acquisition Period.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement (each an “Event of Default”):
     (a) The Borrower fails to pay the principal component of any Loan or any
reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at

63



--------------------------------------------------------------------------------



 



a date for the payment of a fixed installment or as a contingent or other
payment becomes due and payable or as a result of acceleration or otherwise;
     (b) The Borrower fails to pay any Obligation (other than the Obligations in
subsection (a) above), whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five Business Days after the same becomes due;
     (c) Any event defined as a “default” or “event of default” in any Loan
Document (other than this Agreement) occurs, and the same is not remedied within
the applicable period of grace (if any) provided in such Loan Document;
     (d) The Borrower fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.03 or Article VII;
     (e) The Borrower fails (other than as referred to in subsections (a), (b),
(c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by the Administrative Agent to the Borrower;
     (f) Any representation or warranty previously, presently or hereafter made
in writing by the Borrower in connection with any Loan Document shall prove to
have been false or incorrect in any material respect on any date on or as of
which made;
     (g) Any Loan Document at any time ceases to be valid, binding and
enforceable as warranted in Section 5.05 for any reason, or shall be declared
null and void or the Borrower shall repudiate in writing its obligations
thereunder, or the Borrower shall contest the validity or enforceability of any
Loan Document in writing or deny in writing that it has any further liability,
under any Loan Document to which it is a party;
     (h) (i) The Borrower or any Subsidiary (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Hedging Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, following any applicable cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made,

64



--------------------------------------------------------------------------------



 



prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Hedging Contract an Early Termination Date (as defined in such Hedging Contract)
resulting from (A) any event of default under such Hedging Contract as to which
the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Hedging Contract) or (B) any Termination Event (as defined in such Hedging
Contract) under such Hedging Contract as to which the Borrower or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Hedging
Termination Value owed by the Borrower or such Subsidiary to a single
counterparty as a result thereof is greater than $50,000,000 for such Hedging
Contract;
     (i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code) in excess of $50,000,000 with respect to any ERISA Plan,
whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
     (j) The Borrower or any Material Subsidiary:
     (i) has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or
     (ii) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or is generally unable to pay
(or admits in writing its inability to so pay) its debts as such debts become
due; or takes corporate or other action to authorize any of the foregoing; or
     (iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

65



--------------------------------------------------------------------------------



 



     (iv) has entered against it a final judgment for the payment of money in
excess of $75,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or
     (v) suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty days after the entry or levy thereof or after any stay is
vacated or set aside; or
     (k) Any Change of Control occurs.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the obligation of each
Lender to make Loans and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the

66



--------------------------------------------------------------------------------



 



proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the LC Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, Matured LC Obligations and other Obligations,
ratably among the Lenders and the LC Issuer in proportion to the respective
amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Matured LC Obligations, ratably among the Lenders and
the LC Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the LC Issuer, to
Cash Collateralize that portion of LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Amounts used to Cash Collateralize the aggregate undrawn amount of Letters
of Credit pursuant to clause Fifth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
LC Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the LC Issuer
hereby irrevocably appoints Wachovia Bank, National Association to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions

67



--------------------------------------------------------------------------------



 



and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the LC
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or Unrestricted
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.

68



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the

69



--------------------------------------------------------------------------------



 



retiring Administrative Agent may on behalf of the Lenders and the LC Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any Cash Collateral held by the Administrative Agent on behalf of the
Lenders or the LC Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such Cash Collateral until such time
as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the LC
Issuer directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Wachovia Bank, National Association as Administrative
Agent pursuant to this Section shall also constitute its resignation as LC
Issuer. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer, (b) the
retiring LC Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the LC Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or

70



--------------------------------------------------------------------------------



 



based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Manager, Arrangers, Syndication Agents, Co-Documentation
Agents, Senior Managing Agents, Managing Agents, or other Agents named herein
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the LC Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or any Material Subsidiary, the Administrative Agent (irrespective
of whether the principal of any Loan or LC Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the LC Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

71



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or LC Obligation, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or letter of credit fees at the
Default Rate;
     (e) change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or
     (f) change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under

72



--------------------------------------------------------------------------------



 



this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, the Swingline Lender or
the LC Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

73



--------------------------------------------------------------------------------



 



intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on the Borrower,
the Administrative Agent, the LC Issuer, and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the LC Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the LC Issuer.
     (e) Reliance by Administrative Agent, LC Issuer and Lenders. The
Administrative Agent, the LC Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the LC Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the LC
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,

74



--------------------------------------------------------------------------------



 



delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the LC Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the LC Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any Subsidiary arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the LC Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any Liability
under Environmental Law related in any way to the Borrower or any of its
Subsidiaries, (iv) any civil penalty or fine assessed by the U. S. Department of
the Treasury’s Office of Foreign Assets Control against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by the Administrative Agent or any Lender as a
result of the funding of Loans, the issuance of Letters of Credit, the
acceptance of payments under the Loan Documents, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the

75



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any Subsidiary against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the LC Issuer, the Swingline Lender, or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the LC Issuer, the Swingline Lender, or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Swingline Lender, or the LC Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swingline Lender, or LC Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the LC Issuer or any Lender,
or the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared

76



--------------------------------------------------------------------------------



 



to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by the Administrative Agent, the LC Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the LC Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the LC Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Obligations) at the time owing to it); provided that, except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing,

77



--------------------------------------------------------------------------------



 



the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (ii) any assignment of a Commitment must be approved by the Administrative
Agent and the LC Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the LC Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents

78



--------------------------------------------------------------------------------



 



is pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to

79



--------------------------------------------------------------------------------



 



include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
     (h) Resignation as LC Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Wachovia Bank, National
Association assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wachovia Bank, National Association may, upon 30 days’ notice to the
Borrower and the Lenders, resign as LC Issuer. In the event of any such
resignation as LC Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor LC Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Wachovia Bank, National Association as LC Issuer. If Wachovia Bank, National
Association resigns as LC Issuer, it shall retain all the rights and obligations
of the LC Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as LC Issuer and all LC Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Matured LC Obligations pursuant to
Section 2.09).
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the LC Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to
the Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any

80



--------------------------------------------------------------------------------



 



such information that is available to the Administrative Agent, any Lender or
the LC Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary or any Unrestricted Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary or any Unrestricted
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the LC Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the LC Issuer or their
respective Affiliates may have. Each Lender and the LC Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

81



--------------------------------------------------------------------------------



 



This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees

82



--------------------------------------------------------------------------------



 



and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR

83



--------------------------------------------------------------------------------



 



RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.
     10.17 Time of the Essence. . Time is of the essence of the Loan Documents.
     10.18 No Recourse. The parties hereto hereby acknowledge and agree that
neither the General Partner nor any director, officer, employee, limited partner
or shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower under this Agreement and
the other Loan Documents by reason of his, her or its status.

84



--------------------------------------------------------------------------------



 



     10.19 Existing Credit Agreement. In connection with the amendment and
restatement of the Existing Credit Agreement pursuant hereto, the Borrower, the
Administrative Agent and the Lenders shall, as of the Closing Date make
adjustments to the outstanding principal amount of “Loans” under the Existing
Credit Agreement (as such term is defined therein) (but not any interest accrued
thereon prior to the Closing Date or any accrued commitment fees under the
Existing Credit Agreement prior to the Closing Date), including the borrowing of
additional Loans hereunder and the repayment of “Loans” under the Existing
Credit Agreement (as such term is defined therein) plus all applicable accrued
interest, fees and expenses as shall be necessary to provide for Loans by each
Lender in proportion to, and in any event not in excess of, the amount of its
Commitment as of the Closing Date, but in no event shall such adjustment of any
Eurodollar Loans entitle any Lender to any reimbursement under Section 3.05
hereof; provided that the foregoing is not intended to relieve the Borrower for
paying any such costs to lenders under the Existing Credit Agreement to the
extent such lenders are not Lenders under this Agreement, and each Lender shall
be deemed to have made an assignment of its outstanding Loans and commitments
under the Existing Credit Agreement, and assumed outstanding Loans and
commitments under the Existing Credit Agreement, and assumed outstanding Loans
and commitments of other Lenders under the Existing Credit Agreement as may be
necessary to effect the foregoing.
[The remainder of this page is intentionally left blank.]

85



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            ENERGY TRANSFER PARTNERS, L.P.
      By:   Energy Transfer Partners GP, L.P.,
its general partner                               By:   Energy Transfer
Partners, L.L.C.,
its general partner                               By:   /s/ Brian J. Jennings  
      Brian J. Jennings        Chief Financial Officer     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-1



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, LC Issuer, Swingline Lender,
and a Lender
      By:   /s/ Hank Biedrzycki         Name:   Hank Biedrzycki        Title:  
Managing Director     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,

as Syndication Agent and a Lender
      By:   /s/ Christen A. Lacey         Name:   Christen A. Lacey       
Title:   Principal     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-3



--------------------------------------------------------------------------------



 



            BNP PARIBAS,

as a Co-Documentation Agent and a Lender
      By:   /s/ Gregory George         Name:   Gregory George        Title:  
Managing Director              By:   /s/ Larry Robinson         Name:   Larry
Robinson        Title:   Director     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-4



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,

as a Senior Managing Agent and a Lender
      By:   /s/ John F. Miller         Name:   John F. Miller        Title:  
Attorney-in-Fact     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-5



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS

BRANCH,

as a Senior Managing Agent and a Lender
      By:   /s/ Cassandra Droogan         Name:   Cassandra Droogan       
Title:   Vice President              By:   /s/ Nupur Kumar         Name:   Nupur
Kumar        Title:   Associate     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-6



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK SECURITIES INC.,
as a Senior Managing Agent
      By:   /s/ Ming K Chu         Name:   Ming K Chu        Title:   Vice
President              By:   /s/ Rainer Meier         Name:   Rainer Meier     
  Title:   Vice President     

            DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender
      By:   /s/ Marcus Tarkington         Name:   Marcus Tarkington       
Title:   Director              By:   /s/ Rainer Meier         Name:   Rainer
Meier        Title:   Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-7



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,

as a Co-Documentation Agent and a Lender
      By:   /s/ Tara Narasiman         Name:   Tara Narasiman        Title:  
Associate     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-8



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK,

as a Senior Managing Agent and a Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-9



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc,

as a Co-Documentation Agent and as a Lender
      By:   /s/ Matthew Main         Name:   Matthew Main        Title:  
Managing Director     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-10



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,

as a Senior Managing Agent and a Lender
      By:   /s/ Carmen L. Malizia         Name:   Carmen L. Malizia       
Title:   Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-11



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,

as a Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director              By:   /s/ Irja R. Olsa         Name:   Irja R.
Olsa        Title:   Associate Director     

            UBS SECURITIES LLC,

as a Senior Managing Agent
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director              By:   /s/ Irja R. Olsa         Name:   Irja R.
Olsa        Title:   Associate Director     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-12



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC.,

as a Lender
      By:   /s/ Mary Lou Allen         Name:   Mary Lou Allen        Title:  
Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-13



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender
      By:   /s/ Kelton Glasscock         Name:   Kelton Glasscock       
Title:   Vice President & Manager              By:   /s/ Jay Font        
Name:   Jay Font        Title:   Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-14



--------------------------------------------------------------------------------



 



            DnB NOR BANK ASA,

as a Lender
      By:   /s/ Cathleen Buckley         /s/ Barbara Gronquist         Name:  
Cathleen Buckley         Barbara Gronquist        Title:   Vice President
        Senior Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-15



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.,

as a Lender
      By:   /s/ Casey Lowary         Name:   Casey Lowary        Title:   Senior
Vice President              By:   /s/ Darrell Holley         Name:   Darrell
Holley        Title:   Managing Director     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-16



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,

as a Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-17



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,

as a Lender
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-18



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,

as a Lender
      By:   /s/ William S. Rogers         Name:   William S. Rogers       
Title:   Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-19



--------------------------------------------------------------------------------



 



            COMPASS BANK,

as a Lender
      By:   /s/ Dorothy Marchand         Name:   Dorothy Marchand       
Title:   Senior Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-20



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH,

as a Lender
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   V.P.
& General Manager     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-21



--------------------------------------------------------------------------------



 



            COMERICA BANK,

as a Lender
      By:   /s/ Rebecca L. Wilson         Name:   Rebecca L. Wilson       
Title:   Assistant Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-22



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,

as a Lender
      By:   /s/ Tyler Fauerbach         Name:   Tyler Fauerbach        Title:  
Vice President     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-23



--------------------------------------------------------------------------------



 



            FIRST COMMERCIAL BANK NEW YORK AGENCY,

as a Lender
      By:   /s/ Bruce Ju         Name:   Bruce Ju        Title:   SVP & General
Manager     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-24



--------------------------------------------------------------------------------



 



            BANK OF TAIWAN, NEW YORK AGENCY,
as a Lender
      By:   /s/ Eunice Shiou-Jsu Yeh         Name:   Eunice Shiou-Jsu Yeh       
Title:   SVP & General Manager     

Signature Page to Credit Agreement -
Energy Transfer Partners, L.P.

S-25



--------------------------------------------------------------------------------



 



Schedule 1
COMMITMENTS

          Lender   Commitment  
Wachovia Bank, National Association
  $ 117,500,000  
Bank of America, N.A.
  $ 117,500,000  
BNP Paribas
  $ 114,000,000  
Citibank, N.A.
  $ 114,000,000  
Credit Suisse, Cayman Islands Branch
  $ 114,000,000  
Deutsche Bank AG New York Branch
  $ 114,000,000  
JPMorgan Chase Bank, N.A.
  $ 114,000,000  
Morgan Stanley Bank
  $ 114,000,000  
The Royal Bank of Scotland plc
  $ 114,000,000  
SunTrust Bank
  $ 114,000,000  
UBS Loan Finance LLC
  $ 114,000,000  
BMO Capital Markets Financing, Inc.
  $ 84,000,000  
Bank of Tokyo-Mitsubishi UFJ
  $ 84,000,000  
DNB NOR Bank ASA
  $ 84,000,000  
Fortis Capital Corp.
  $ 84,000,000  
Mizuho Corporate Bank, Ltd.
  $ 84,000,000  
Royal Bank of Canada
  $ 84,000,000  
Wells Fargo Bank, N.A.
  $ 75,000,000  
Compass Bank
  $ 50,000,000  
Chang Hwa Commercial Bank, Ltd. New York Branch
  $ 25,000,000  
Comercia Bank
  $ 25,000,000  
U.S. Bank National Association
  $ 25,000,000  
First Commercial Bank New York Agency
  $ 20,000,000  
Bank of Taiwan, New York Agency
  $ 15,000,000  
TOTAL:
  $ 2,000,000,000  

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE
Section 5.04 No Conflicts or Consents
          None.
Section 5.09 Litigation
          None.
Section 5.10 ERISA
          None.
Section 7.02(a) Limitation on Liens
          None.

 



--------------------------------------------------------------------------------



 



Schedule 10.02
Notices
If to Borrower:
 
Energy Transfer Partners, L.P.
738 Oak Lawn Avenue, Dallas, Texas 75219
Attention: Brian J. Jennings, Chief Financial Officer
Phone: (214) 981-0726
Facsimile: (214) 981-0701
 
If to Administrative Agent:
 
Wachovia Bank, National Association
301 South College Street
Sixth Floor
Charlotte, NC 28288
Attention: Hank Biedrzycki
Phone: (704) 715-1789
Facsimile: (704) 383-6647
 
If to Swingline Lender:
 
Wachovia Bank, National Association
301 South College Street
Sixth Floor
Charlotte, NC 28288
Attention: Hank Biedrzycki
Phone: (704) 715-1789
Facsimile: (704) 383-6647
 
If to LC Issuer:
 
Wachovia Bank, National Association
301 South College Street
Sixth Floor
Charlotte, NC 28288
Attention: Hank Biedrzycki
Phone: (704) 715-1789
Facsimile: (704) 383-6647

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.   Assignor:                                            2.   Assignee:
                                        [and is an Affiliate/Approved Fund of
[identify Lender] 1 ]   3.   Borrower(s): Energy Transfer Partners, L.P., a
Delaware limited partnership   4.   Administrative Agent: Wachovia Bank,
National Association, as the Administrative Agent under the Credit Agreement  
5.   Credit Agreement: Amended and Restated Credit Agreement, dated as of
July 20, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing

 

1   Select as applicable.

A-1



--------------------------------------------------------------------------------



 



    from time to time, the “Credit Agreement”), among Energy Transfer Partners,
L.P., a Delaware limited partnership (the “Borrower”), Wachovia Bank, National
Association, as the Administrative Agent, the LC Issuer and Swingline Lender,
the Syndication Agent, the Co-Documentation Agents and the Senior Managing
Agents named therein and the Lenders from time to time party thereto   6.  
Assigned Interest:

                                      Aggregate                         Amount
of     Amount of     Percentage             Commitment/Loans    
Commitment/Loans     Assigned of         Facility Assigned   for all Lenders*  
  Assigned*     Commitment/Loans2     CUSIP Number  
 
  $       $         %          
 
                       
 
  $       $         %          
 
                       
 
  $       $         %          
 
                       

    [7. Trade Date:                     ]3

     Effective Date:                     , 20___[TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
[The remainder of this page is intentionally left blank.]
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   3   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

A-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
        By:          Title:                ASSIGNEE

[NAME OF ASSIGNEE]
        By:          Title:             

     [Consented to and]4 Accepted:

            WACHOVIA BANK, NATIONAL ASSOCIATION,
    as Administrative Agent
      By:           Name:           Title:        

     [Consented to:]5
     ENERGY TRANSFER PARTNERS, L.P.
     By: Energy Transfer Partners GP, L.P., its general partner
     By: Energy Transfer Partners, L.L.C., its general partner

                  By:                        

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower and/or other parties (e.g. the Swingline Lender or the LC Issuer) is
required by the terms of the Credit Agreement.

A-3



--------------------------------------------------------------------------------



 



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
  1. Representations and Warranties.
  1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
  1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
  2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
  3. General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute

A-4



--------------------------------------------------------------------------------



 



one instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
     To: Wachovia Bank, National Association, as the Administrative Agent
     Ladies and Gentlemen:
  Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 20, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Energy Transfer
Partners, L.P., a Delaware limited partnership (the “Borrower”), Wachovia Bank,
National Association, as the Administrative Agent, the LC Issuer and Swingline
Lender, the Syndication Agent, the Co-Documentation Agents and the Senior
Managing Agents named therein and the Lenders from time to time party thereto.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.
  The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the [the chief financial officer/principal accounting
officer/treasurer] of Energy Transfer Partners, L.L.C., the general partner of
General Partner and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on behalf of the General
Partner, in its capacity as the general partner of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     • Attached hereto as Schedule 1 are the year-end audited financial
statements (the “Financial Statements”) required by Section 6.01(a) of the
Agreement for the Fiscal Year of the Borrower ended as of August 31, 200___(the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section. Such Financial Statements
are accurate and complete in all material respects and satisfy the requirements
of the Agreement.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
(the “Financial Statements”) required by Section 6.01(b) of the Agreement for
the Fiscal Quarter of the Borrower ended as of ___, 200[ ] (the “Reporting
Date”). Such Financial Statements are accurate and complete in all material
respects (subject to normal year-end adjustments) and satisfy the requirements
of the Agreement.
     2. Attached hereto as Schedule 2 are calculations showing the Borrower’s
compliance as of the Reporting Date with the requirements of
Section 7.11(iii)(A) and Section 7.11(iii)(B) of the Agreement *[and the
Borrower’s non-compliance as of such date with the requirements of Section(s)
7.11[(iii)(A)/(iii)(B)] of the Agreement]. The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate. A review of the activities of the Borrower
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower
performed and observed all its obligations under the Loan Documents.

B-1



--------------------------------------------------------------------------------



 



     3. On the Reporting Date, the Borrower was, and on the date hereof is, in
full compliance with the disclosure requirements of Section 6.03 of the
Agreement, and no Default or Event of Default otherwise existed on the Reporting
Date or otherwise exists on the date of this instrument *[except for Default(s)/
Event(s) of Default under Section(s)                      of the Agreement,
which *[is/are] more fully described on Schedule 3 attached hereto].
[Use following paragraph 4 for fiscal year end or quarter-end financial
statements, so long as any of the HOLP Companies are Unrestricted Subsidiaries]
     4. The undersigned has reviewed the Loan Documents and the Financial
Statements and has otherwise undertaken such inquiry as is in his/her opinion
necessary to enable him/her to express an informed opinion with respect to the
above representations, warranties and acknowledgments of the Borrower and, to
the best of his/her knowledge, such representations, warranties, and
acknowledgments are true, correct and complete in all material respects.
     IN WITNESS WHEREOF, this instrument is executed as of                     ,
                    .

              ENERGY TRANSFER PARTNERS, L.P.
 
       
 
  By:   Energy Transfer Partners GP, L.P., its general partner
 
  By:   Energy Transfer Partners, L.L.C., its general partner
 
       
 
  By:    
 
            Brian J. Jennings     Chief Financial Officer

B-2



--------------------------------------------------------------------------------



 



For the Fiscal Quarter/Year ended
                                        (“Reporting Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                  I.   Section 7.12(a) — Leverage Ratio.
 
                    A.   Consolidate Funded Indebtedness:  
$                    
 
                    B.   Consolidated EBITDA for the four Fiscal Quarter period
ending on the Reporting Date (“Subject Period”):
 
               
 
      1.   Consolidated Net Income for Subject Period (adjustments made as
described on the attached schedules for (a) any gain or loss from the sale of
assets other than in the ordinary course of business, (b) any extraordinary
gains or losses, or (c) any non-cash gains or losses resulting from mark to
market activity as a result of SFAS 133, (d) net income of any Subsidiary to the
extent, but only to the extent, that the declaration or payment of cash
Distributions by such Subsidiary of such net income is not, as of the date of
determination, permitted by the operation of the terms of its charter or any
Contractual Obligation, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, and (e) income or losses attributable
to Unrestricted Subsidiaries, joint ventures, any Person accounted for by the
equity method of accounting, or any other Person that is not a Subsidiary,
provided that Consolidated Net Income shall include the lesser of (i) any cash
distributions received by the Borrower or its Subsidiaries from Unrestricted
Subsidiaries, joint ventures, any Person accounted for by the equity method of
accounting, or any other Person that is not a Subsidiary, in each case during
such period or (ii) 15% of Consolidated EBITDA for such period):  
$                    

B-3



--------------------------------------------------------------------------------



 



                 
 
      2.   Consolidated Interest Expense for Subject Period:  
$                    
 
               
 
      3.   Provision for income taxes for Subject Period:  
$                    
 
               
 
      4.   Depreciation expenses for Subject Period:   $                    
 
               
 
      5.   Amortization expenses for Subject Period:   $                    
 
               
 
      6.   Non-cash charges or losses deducted in determining Consolidated Net
Income for Subject Period:   $                    
 
               
 
      7.   General and administrative expenses of the Borrower (on an
unconsolidated basis) to the extent allocated to the HOLP Companies (not to
exceed $5,000,000 for any period of four Fiscal Quarters):  
$                    
 
               
 
      8.   Non-cash income or gain included in determining Consolidated Net
Income for Subject Period:   $                    
 
               
 
      9.   Cash payments in respect of items included in Line 6 subsequent to
the Fiscal Quarter in which such non-cash charges or losses were made:  
$                    
 
               
 
      10.   Pro forma adjustments for dispositions, acquisitions, consolidations
or mergers as described on the attached schedules:   $                    
 
               
 
      11.   Material Project EBITDA Adjustments as described on the attached
schedules:    
 
               
 
      12.   Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 — 8 — 9 [+/
— ] 10 [+/-] 11):   $                    
 
                    C.   Leverage Ratio (Line I.A ¸ Line I.B.12):  
                     to 1
 
                Maximum permitted:                        to 1

B-4



--------------------------------------------------------------------------------



 



For the Fiscal Quarter/Year ended
                                        (“Reporting Date”)
Quarterly Information for Schedule 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
Consolidated Net Income
                                       
+ Consolidated Interest Expense
                                       
+ income taxes
                                       
+ depreciation expense
                                       
+ amortization expense
                                       
+ non-cash expense
                                       
+ HOLP general and administrative expenses
                                       
- non-cash income
                                       
- cash payments in respect of non-cash expense previously deducted
                                       
[+/-] pro forma adjustments for dispositions, acquisitions, consolidations or
mergers
                                       
[+/-] Material Project EBITDA Adjustments
                                       
= Consolidated EBITDA
                                       

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LC APPLICATION
[SEE ATTACHED]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LOAN NOTICE
Date: ___________, _____

         
 
  To:   Wachovia Bank, National Association, as the Administrative Agent
[Wachovia Bank, National Association, as the Swingline Lender]

     Ladies and Gentlemen:
 Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 20, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Energy Transfer
Partners, L.P., a Delaware limited partnership (the “Borrower”), Wachovia Bank,
National Association, as the Administrative Agent, the LC Issuer and Swingline
Lender, the Syndication Agent, the Co-Documentation Agents and the Senior
Managing Agents named therein and the Lenders from time to time party thereto.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.
[Pursuant to the terms of the Agreement, the Borrower hereby requests the
[Lenders/Swingline Lender] to make [Revolving Credit/Swingline] Loans to
Borrower in the aggregate principal amount of $                      and
specifies                     , ___, as the date Borrower desires for the
[Lenders/Swingline Lender] to make such Revolving Credit/Swingline] Loans and
for the Administrative Agent to deliver to the Borrower the proceeds thereof.
[Such Revolving Credit Loans are hereby designated as follows:
Type of Loans: [Eurodollar Loans][Base Rate Loans][Swingline Loans]
Length of Interest Periods for Eurodollar Loan: ___months.]
[Borrower hereby requests a conversion or continuation of existing Loans into a
new Borrowing
pursuant to Section 2.04 of the Agreement as follows:
Existing Borrowing(s) of Loans to be Continued or Converted:
          $                     of Eurodollar Loans with Interest Period ending
                    
          $                     of Base Rate Loans

     
Aggregate amount of new Borrowing:
  $                    
Type of Loans in new Borrowing:
  [Eurodollar Loans][Base Rate Loans]
Date of Continuation or Conversion:
                      
Length of Interest Period for Eurodollar Loans:
                       months]

D-1



--------------------------------------------------------------------------------



 



To induce the [Lenders/Swingline Lender] to [make/continue/convert] such Loans,
the Borrower hereby represents, warrants, acknowledges, and agrees to and with
the Administrative Agent and each Lender that
(a) The undersigned is the duly elected, qualified and acting officer of Energy
Transfer Partners, L.L.C., the general partner of General Partner, as indicated
below such officer’s signature hereto having all necessary authority to act for
the Borrower in making the request herein contained.
(b) The representations and warranties made by the Borrower in the Agreement are
true and correct in all material respects on and as of the date hereof, with the
same effect as though such representations and warranties had been made on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and except, for the purposes of this Loan
Notice, that the representations and warranties contained in Section 5.06(a) of
the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished to the Lenders by the Borrower.
(c) There does not exist on the date hereof any condition or event that
constitutes a Default or Event of Default that has not been waived in writing as
provided in Section 10.01 of the Agreement; nor will any such Default or Event
of Default exist upon the Borrower’s receipt and application of the Loans
requested hereby.
(d) The Borrowings requested herein comply with the requirements set forth in
Section [2.03] of the Agreement.
The undersigned hereby certifies that, to the best of his knowledge after due
inquiry, the above representations, warranties, acknowledgments, and agreements
of the Borrower are true, correct and complete in all material respects.
[The remainder of this page is intentionally left blank.]

D-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this instrument is executed as of ___, ___.

              ENERGY TRANSFER PARTNERS, L.P.
 
       
 
  By:   Energy Transfer Partners GP, L.P., its
 
      general partner
 
  By:   Energy Transfer Partners, L.L.C., its
 
      general partner
 
       
 
  By:    
 
       
 
      Brian J. Jennings
Chief Financial Officer

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE

      $                                           , 200___

     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of July 20, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), by and among Borrower, Wachovia Bank, National
Association, as the Administrative Agent, the LC Issuer and Swingline Lender,
the Syndication Agent, the Co-Documentation Agents and the Senior Managing
Agents named therein and the Lenders from time to time party thereto. Terms that
are defined in the Agreement are used herein with the meanings given them in the
Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.02 of the Agreement with respect to
Swingline Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

E-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                ENERGY TRANSFER PARTNERS, L.P.
 
       
 
    By:   Energy Transfer Partners GP, L.P., its
 
      general partner
 
       
 
    By:   Energy Transfer Partners, L.L.C., its
 
      general partner
 
       
 
    By:    
 
            Brian J. Jennings
    Chief Financial Officer

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LEGAL OPINION FOR VINSON & ELKINS
[SEE ATTACHED]

F-1



--------------------------------------------------------------------------------



 



July 20, 2007
Wachovia Bank, National Association, as Administrative Agent
     on behalf of the Lenders defined below
1001 Fannin Street, Suite 2255
Houston, Texas 77002
     Re: $2,000,000,000 Amended and Restated Senior Unsecured Revolving Credit
Facility
Dear Ladies and Gentlemen:
     We have acted as special counsel to Energy Transfer Partners, L.P., a
Delaware limited partnership, as the borrower (the “Company”), in connection
with that certain Amended and Restated Credit Agreement dated as of July 20,
2007 (the “Credit Agreement”) among the Company, Wachovia Bank, National
Association, as Administrative Agent, LC Issuer and Swingline Lender (the
“Administrative Agent”), the Syndication Agent, the Co-Documentation Agents and
the Senior Managing Agents named therein and the financial institutions from
time to time party thereto as lenders (collectively, the “Lenders” and each
individually, a “Lender”). Capitalized terms used herein, but not otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement. This opinion letter is delivered to you at the Company’s request
pursuant to Section 4.01(a)(v) of the Credit Agreement.
     In rendering the opinions set forth herein, we have examined:
          (i) the Credit Agreement;
          (ii) the Notes executed by the Company in favor of each Lender
requesting a Note and delivered to the Administrative Agent on the date hereof;
          (iii) the Company’s certificate of limited partnership and limited
partnership agreement, as amended through the date hereof; and
          (iv) resolutions of the board of directors of Energy Transfer
Partners, L.L.C., the general partner of Energy Transfer Partners GP, L.P., the
general partner of the Company with respect to the transactions referred to
herein;

     
Vinson & Elkins LLP Attorneys at Law
  First City Tower, 1001 Fannin Street, Suite 2500
Austin Beijing Dallas Dubai Hong Kong Houston
  Houston, TX 77002-6760
London Moscow New York Shanghai Tokyo Washington
  Tel 713.758.2222 Fax 713.758.2346 www.velaw.com

 



--------------------------------------------------------------------------------



 



July 20, 2007 Page 5
          The documents listed in clauses (i) and (ii) above are referred to
herein as the “Transaction Documents”. Additionally, in rendering the opinions
set forth below, we have reviewed such other records, certificates and documents
as we have deemed appropriate for the purposes of such opinions. As to any facts
material to our opinions, we have made no independent investigation of such
facts and have relied, to the extent that we deem such reliance proper, upon
statements of public officials and officers or other representatives of the
Company and on the representations and warranties set forth in the Transaction
Documents.
          In rendering the opinions expressed below, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as copies,
which assumptions we have not independently verified. In addition, we have
assumed that (i) each party to the Transaction Documents (other than the
Company) is a corporation, partnership, limited liability company or other
entity duly organized and validly existing under the laws of the jurisdiction of
its organization; (ii) each party to the Transaction Documents (other than the
Company) has full power and authority (corporate, partnership, limited liability
company or otherwise) to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party; (iii) each Transaction Document
has been duly executed and delivered by each party to the Transaction Documents
(other than the Company); (iv) the execution, delivery and performance by each
party to the Transaction Documents (other than the Company) of the Transaction
Documents to which it is a party have been duly authorized by all necessary
action (corporate, partnership, limited liability company or otherwise) and do
not contravene the bylaws or other constituent documents of such party; (v) the
execution, delivery and performance of the Transaction Documents by each party
thereto do not (A) conflict with or result in the breach of any document or
instrument binding on it, or (B) contravene any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
applicable to any of them (except that we have not made such assumption with
respect to Applicable Laws (as defined below) applicable to the Company as to
which we express our opinion in paragraph 5(b); (vi) no authorization, approval,
consent, order, license, franchise, permit or other action by, and no notice to
or filing with, any Governmental Authority or any other third party is required
for the due execution, delivery and performance of the Transaction Documents by
each party thereto that has not been duly obtained or made and that is not in
full force and effect (except that we have not made such assumption with respect
to Governmental Approvals (as defined below) required to be obtained or taken by
the Company as to which we express our opinion in paragraph 6); (vii) the
Transaction Documents constitute valid, binding and enforceable obligations of
each party thereto (other than the Company); and (viii) the laws of any
jurisdiction other than the laws that are the subject of this opinion letter do
not affect the terms of the Transaction Documents. With respect to certain of
the foregoing matters as they relate to the Company, please refer to the opinion
letter, dated as of the date hereof, delivered to you by Thomas P. Mason,
General Counsel of the Company.

 



--------------------------------------------------------------------------------



 



          Based upon the foregoing, and subject to the assumptions,
qualifications, exceptions and limitations set forth herein, it is our opinion
that:

1.   The Company is validly existing and is in good standing under the laws of
the State of Delaware.

2.   (a) The Company has the power and authority under the Delaware Revised
Uniform Limited Partnership Act and its agreement of limited partnership to
execute and deliver each of the Transaction Documents and to perform its
obligations thereunder.

    (b) The execution and delivery by the Company of each Transaction Document
and the performance by it of its obligations thereunder have been duly
authorized by the general partner of the Company acting in its capacity as such
pursuant to the terms of the agreement of limited partnership of the Company,
which vests the management of the Company with the general partner.

3.   Each Transaction Document has been duly executed and delivered by the
Company.

4.   Each Transaction Document constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.

5.   The execution and delivery by the Company of each Transaction Document does
not, and the performance by the Company of its obligations thereunder will not
(a) violate the Company’s agreement of limited partnership or the agreement of
limited partnership of Energy Transfer Partners GP, L.P. or (b) result in any
violation by the Company of any Applicable Law (as defined below).      
     “Applicable Laws” means those laws, rules and regulations of the State of
New York and the United States of America and the rules and regulations adopted
thereunder, that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Documents. However, the term
“Applicable Laws” does not include, and we express no opinion with regard to any
state or federal laws, rules or regulations relating to: (A) pollution or
protection of the environment; (B) zoning, land use, building or construction;
(C) occupational safety and health or other similar matters; (D) labor, employee
rights and benefits, including the Employment Retirement Income Security Act of
1974, as amended; (E) the regulation of utilities and the Public Utility
Regulatory Policy Act of 1978, as amended; (F) antitrust and trade regulation;
(G) tax; (H) securities, including, without limitation, federal and state
securities laws, rules or regulations and the Investment Company Act of 1940, as
amended; or (I) copyrights, patents and trademarks.

 



--------------------------------------------------------------------------------



 



July 20, 2007 Page 7

6.   No Governmental Approval (as defined below) which has not been obtained or
taken and is not in full force and effect, is required to be obtained or taken
by the Company to authorize, or is required in connection with, the execution
and delivery by the Company of each Transaction Document to which it is a party
or the performance by the Company of its obligations thereunder except those
routine Governmental Approvals not required to consummate the transactions
occurring on the Closing Date (as defined in the Amended Credit Agreement) but
required to be obtained or made after the date of this opinion to enable the
Company to comply with the requirements of Applicable Law (such as those
required to maintain the existence and good standing or foreign qualification of
the Company).            “Governmental Approvals” means any consent, approval,
license, authorization or validation of, or filing, recording or registration
with, any Governmental Authority pursuant to any Applicable Laws (as defined in
paragraph 5 above).   7.   Assuming that the Company will comply with the
provisions of the Credit Agreement relating to the use of proceeds, the
execution and delivery of the Credit Agreement by the Company and the making of
the Loans under the Credit Agreement and the application of the proceeds thereof
does not violate Regulation U or X of the Board of Governors of the Federal
Reserve System.

     The opinions set forth above are subject to the following qualifications
and exceptions:
     (a) With respect to our opinion set forth in paragraph 1 above, we have
relied solely on the certificate, dated July 20, 2007, of the Secretary of State
of the State of Delaware and we have assumed that the information set forth in
such certificate is true and correct as of the date hereof.
     (b) The enforceability of each Transaction Document and the provisions
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other laws now or hereafter in effect relating to or
affecting enforcement of creditors’ rights generally and by general principles
of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether such
enforcement is considered in a proceeding in equity or at law.
     (c) With respect to our opinion set forth in paragraph 4 above, we express
no opinion with respect to the validity or enforceability of the following
provisions to the extent that they are contained in the Transaction Documents:
(i) provisions releasing, exculpating or exempting a party from, or requiring
indemnification or contribution of a party for, liability for its own negligence
or to the extent that the same are inconsistent with public

 



--------------------------------------------------------------------------------



 



July 20, 2007 Page 8
policy; (ii) provisions purporting to waive, subordinate or not give effect to
rights to notice, demands, legal defenses or other rights or benefits that
cannot be waived, subordinated or rendered ineffective under applicable law;
(iii) provisions purporting to provide remedies inconsistent with applicable
law; (iv) provisions relating to the creation, attachment, perfection or
enforceability of any security interest; (v) provisions relating to powers of
attorney, severability or set-offs; (vi) provisions restricting access to courts
or purporting to affect the jurisdiction or venue of courts (other than the
courts of the State of New York with respect to Transaction Documents governed
by the laws of the State of New York); (vii) provisions purporting to exclude
all conflicts-of-law rules; (viii) provisions pursuant to which a party agrees
that a judgment rendered by a court or other tribunal in one jurisdiction may be
enforced in any other jurisdiction; (ix) provisions providing that decisions by
a party are conclusive or may be made in its sole discretion; (x) provisions
purporting to limit or restrict the rights of any Person to file a petition
seeking the voluntary bankruptcy of such Person or any other Person; and (xi)
provisions relating to electronic signatures.
          (d) Insofar as our opinion set forth in paragraph 4 above relates to
the enforceability under New York law of the provisions of the Transaction
Documents choosing New York law as the governing law thereof, such opinion is
rendered solely in reliance upon the Act of July 19, 1984, ch. 421, 1984
McKinney’s Sess. Law of N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401
(McKinney 1989)) (the “Act”) and is subject to the qualifications that such
enforceability (i) as specified in the Act, does not apply to the extent
provided to the contrary in subsection two of Section 1-105 of the NY UCC,
(ii) may be limited by public policy considerations of any jurisdiction in which
enforcement of such provisions is sought, and (iii) is subject to any U.S.
Constitutional requirement under the Full Faith and Credit Clause or the Due
Process Clause thereof or the exercise of any applicable judicial discretion in
favor of another jurisdiction.
          (e) We express no opinion herein regarding the enforceability of any
provision in a Transaction Document that purports to prohibit, restrict or
condition the assignment of such Transaction Document to the extent that such
restriction on assignability is governed by Sections 9-406 through 9-409 of the
NY UCC.
          We express no opinion as to the laws of any jurisdiction other than:
(i) the laws of the State of New York; (ii) with respect to our opinions in
paragraphs 2 and 3 above the Delaware Revised Uniform Limited Partnership Act,
and (iii) the federal laws of the United States of America.
          This opinion letter is rendered as of the date set forth above. We
expressly disclaim any obligation to update this letter after such date.
     This opinion letter is given solely for your benefit in connection with the
transactions contemplated by the Transaction Documents and may not be furnished
to, or relied upon by, any other person or for any other purpose without our
prior written consent, provided that at

 



--------------------------------------------------------------------------------



 



July 20, 2007 Page 9
your request, we hereby consent to reliance hereon by any Person who becomes a
Lender under the Credit Agreement pursuant to an assignment that is made and
consented to in accordance with the express provisions of Section 10.6 of the
Credit Agreement, on the condition and understanding that (i) this opinion
letter speaks only as of the date hereof, (ii) we have no responsibility or
obligation to update this letter, to consider its applicability or correctness
to any person other than its addressee(s), or to take into account changes in
law, facts or any other developments of which we may later become aware, and
(iii) any such reliance by such Person who becomes a Lender must be actual and
reasonable under the circumstances existing at the time of assignment, including
any changes in law, facts or any other developments known to or reasonably
knowable by the assignee at such time.

                 Very truly yours,


Vinson & Elkins L.L.P.
                       

 